__________

Exhibit 10.1



 

 

SHARE EXCHANGE AGREEMENT



 

 

 

Among each of

:





NAMIBIA EXPLORATION INC.


(as the Company)





And

:





MICHAEL E. WATTS


(a Shareholder of the Company (as a Vender herein))





And

:





C.W. NAVIGATION, INC.


(a Shareholder of the Company (as a Vender herein))





And

:





K.W. NAVIGATION, INC.


(a Shareholder of the Company (as a Vender herein))





And

:





K.D. NAVIGATION, INC.


(a Shareholder of the Company (as a Vender herein))





And

:





DUMA ENERGY CORP.


(as the Purchaser)





 

 

Duma Energy Corp.


800 Gessner, Suite 200, Houston, Texas, U.S.A., 77024



__________



 



--------------------------------------------------------------------------------





SHARE EXCHANGE AGREEMENT



 

 

                      THIS SHARE EXCHANGE AGREEMENT is made and dated for
reference effective as at August 7, 2012 (the "Effective Date") as fully
executed on this 7th day of August, 2012.



 

AMONG EACH OF

:





NAMIBIA EXPLORATION INC.

, a company incorporated
under the laws of the State of Nevada, U.S.A., and having an
address for notice and delivery located at 1423 Lakepointe
Parkway, 1st Floor, Sugar Land, Texas, U.S.A., 77478





(the "Company");

OF THE FIRST PART



AND

:





MICHAEL E. WATTS,

a natural person that is a shareholder of
the Company and having an address for notice and delivery located
at 14019 Southwest Freeway, Suite 301-600, Sugar Land, Texas,
U.S.A., 77478





("Watts");

OF THE SECOND PART



AND

:





C.W. NAVIGATION, INC.,

a company incorporated under the
laws of the State of Texas, U.S.A., that is a shareholder of the
Company and having an address for notice and delivery located at
14019 Southwest Freeway, Suite 301-600, Sugar Land, Texas,
U.S.A., 77478





("C.W.");

OF THE THIRD PART



AND

:





K.W. NAVIGATION, INC.,

a company incorporated under the
laws of the State of Texas, U.S.A., that is a shareholder of the
Company and having an address for notice and delivery located at
14019 Southwest Freeway, Suite 301-600, Sugar Land, Texas,
U.S.A., 77478





("K.W.");

OF THE FOURTH PART





--------------------------------------------------------------------------------



- 2 -



 

 

AND

:





K.D. NAVIGATION, INC.,

a company incorporated under the
laws of the State of Texas, U.S.A., that is a shareholder of the
Company and having an address for notice and delivery located at
14019 Southwest Freeway, Suite 301-600, Sugar Land, Texas,
U.S.A., 77478





("K.D.");

OF THE FIFTH PART



(and each such shareholder of the Company (that being Watts,
C.W., K.W. and K.D.) being hereinafter singularly referred to as a
"Vendor" and collectively referred to as the "Vendors" as the
context so requires);



AND

:





DUMA ENERGY CORP.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an address for
notice and delivery located at 800 Gessner, Suite 200, Houston,
Texas, U.S.A., 77024





(the "Purchaser");

OF THE SIXTH PART



(and each of the Company, the Vendors and the Purchaser being
hereinafter singularly also referred to as a "Party" and collectively
referred to as the "Parties" as the context so requires).



 

                      WHEREAS:



A.                     The Company is a body corporate subsisting under and
registered pursuant to the laws of the State of Nevada, U.S.A., and is presently
engaged in the business of seeking, acquiring, exploring and developing oil and
gas property interests of merit in Namibia;



B.                     The Company entered into a non-exclusive "Petroleum
Concession Consulting Agreement" (the "PCCA") with Hydrocarb Corp.
("Hydrocarb"), a company organized under the laws of the State of Nevada,
U.S.A., whereby Hydrocarb will provide, at its sole discretion, early stage
farmout opportunities on new oil and gas properties to the Company in exchange
for a consulting fee to be paid by the Company and as separately negotiated for
each opportunity prior to Hydrocarb providing the Company a right of first
refusal for an assignment of a working interest for such presented oil and gas
property or properties as the case may be; a copy of which PCCA being attached
hereto as Schedule "A" and forming a material part hereof;



C.                     The Company entered into a "Farmin Opportunity Report"
(the "FOR") with Hydrocarb on May 14, 2012, whereby Hydrocarb offered the
Company a 39% working interest in and to a certain "Namibia Oil Exploration
Concession" (as defined and as described in recital "D" hereinbelow); which
includes a responsibility to pay 43.33% of the costs associated with the
development of the Namibia Oil Exploration Concession due to the required
pro-rata carrying of the Republic of Namibia's 10% interest in and to such
Namibia Oil Exploration Concession, in exchange for aggregate consideration of
$2,400,000 which is payable at various times; and which offer was accepted by
the Company; a copy of which FOR being attached hereto as Schedule "B" and
forming a material part hereof;





--------------------------------------------------------------------------------



- 3 -



D.                     As a result of the Company's acceptance of the FOR, the
Company entered into a "Working Interest Assignment Agreement" (the "Working
Interest Assignment Agreement") with Hydrocarb Namibia Energy Corporation
("Hydrocarb Namibia") (formerly named Aupindi Tobie Aupindi Incorporation
(Proprietary) Limited), a company chartered in the Republic of Namibia and which
is a majority owned subsidiary of Hydrocarb), dated June 15, 2012, whereby the
Company received the right to acquire a 39% working interest in and to the
Namibia Oil Exploration Concession; which covers approximately 21,233.6 square
kilometers in the Owambo Basin, Namibia, over onshore blocks 1714B, 1814B, 1715
and 1815 (collectively, the "Namibia Concession", and the 39% working interest
therein being referred to herein as the "Namibia Concession Working Interest")
covered by Petroleum Exploration License No. 0038, dated September 23, 2011, as
issued by the Republic of Namibia Ministry of Mines and Energy and re-issued by
the Republic of Namibia Ministry of Mines and Energy on July 2, 2012 (the
"Exploration License") to Hydrocarb Namibia (90% interest) and the National
Petroleum Corporation of Namibia (PTY) Ltd (10% interest) pursuant to a
Petroleum Agreement (the "Petroleum Agreement") between the Government of the
Republic of Namibia and Hydrocarb Namibia, dated August 3, 2011; a copy of which
Working Interest Assignment Agreement being attached hereto as Schedule "C", a
copy of which Exploration License being attached hereto as Schedule "D" and a
copy of which Petroleum Agreement being attached hereto as Schedule "E"; and all
of which forming a material part hereof;



E.                     The Purchaser is a reporting company, is incorporated
under the laws of the State of Nevada, U.S.A., is presently engaged in the
business of seeking, acquiring, exploring and developing oil and gas property
interests of merit worldwide and, in this particular instance, in Namibia
(collectively, the "Purchaser's Business"), and has its common stock listed on
FINRA's Over-the-Counter Bulletin Board;



F.                     The Vendors are the legal and beneficial owners of all of
the presently issued and outstanding common shares in the capital of the
Company; the particulars of the registered and beneficial ownership of such
common shares being set forth in Schedule "G" which is attached hereto and which
forms a material part hereof;



G.                     As a consequence of recent discussions and negotiations
as between the Parties, the Vendors have agreed to sell, and the Purchaser has
agreed to acquire, subject to the prior satisfaction of certain conditions
precedent to the satisfaction of the Purchaser (including, but not limited to,
the prior approval by the government of the Republic of Namibia for each of the
following: the assignment of the Namibia Concession Working Interest to the
Company, a standard working interest agreement between the Company and Hydrocarb
and a standard operating agreement between the Company and Hydrocarb), all of
the issued and outstanding common shares in the capital of the Company
(collectively, the "Purchased Shares" and each a "Purchased Share");



H.                     As part of the acquisition of the Purchased Shares by the
Purchaser, the Purchaser has agreed to satisfy, on behalf of the Company, the
obligations of the Company pursuant to the FOR, subject to the terms and
conditions contained herein; and



I.                     The Parties have agreed to enter into this "Share
Exchange Agreement" (the "Agreement") which formalizes and replaces, in its
entirety, all recent discussions and negotiations and which clarifies each of
the Parties' respective duties and obligations in connection with the proposed
purchase by the Purchaser from the Vendors of all of the Purchased Shares
together with the further development of the Purchaser's Business as a
consequence thereof;





--------------------------------------------------------------------------------



- 4 -



 

                      NOW THEREFORE THIS AGREEMENT WITNESSETH that in
consideration of the mutual promises, covenants and agreements herein contained,
THE PARTIES COVENANT AND AGREE WITH EACH OTHER as follows:



 

Article 1
DEFINITIONS



1.1                    Definitions. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)     "Agreement" means this "Share Exchange Agreement" as entered into among
the Company, the Vendors and the Purchaser herein, together with any Schedules
attached hereto and any amendments made to either of the agreement or Schedules;



(b)     "Arbitration Act" means the British Columbia International Commercial
Arbitration Act, as amended from time to time, and the rules and regulations
promulgated therein, as set forth in Article "13" hereinbelow;



(c)     "Attorney" has the meaning ascribed to it in section "11.3" hereinbelow;



(d)     "Board of Directors" means, as applicable, the respective Board of
Directors of the relevant Party as duly constituted from time to time;



(e)     "business day" means any day during which chartered banks are open for
business in the City of Houston, Texas, U.S.A.;



(f)     "Business Documentation" means any and all records and other factual
data and information relating to the Company's business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of the Vendors or the Company in that respect;



(g)     "Closing" has the meaning ascribed to it in section "6.1" hereinbelow;



(h)     "Closing Date" has the meaning ascribed to it in section "6.1"
hereinbelow;



(i)     "Commission" means the United States Securities and Exchange Commission;



(j)     "Company" means Namibia Exploration Inc., or any successor company of
the Company, however formed, whether as a result of merger, amalgamation or
other action;



(k)     "Company's Assets" means all assets, contracts, equipment, goodwill,
inventory and Intellectual Property of the Company and including, without
limitation, all of the property interests, assets, contracts, equipment,
goodwill and inventory which are listed and described in Schedules "A" through
"F" and "I" through "M" which are attached hereto and which form a material part
hereof;



(l)     "Company's Disclosure Schedule" has the meaning ascribed to it in
section "3.2" hereinbelow;



--------------------------------------------------------------------------------



- 5 -



 

(m)     "Confidential Information" has the meaning ascribed to it in section
"10.1" hereinbelow;



(n)     "Conversion Shares" has the meaning ascribed to it in section "2.9(b)"
hereinbelow;



(o)     "Defaulting Party" and "Non-Defaulting Party" have the meanings ascribed
to them in section "14.1" hereinbelow;



(p)     "Effective Date" has the meaning ascribed to it on the front page of
this Agreement;



(q)     "Escrow Agent" has the meaning ascribed to it in section "7.1"
hereinbelow;



(r)     "Exchange Act" means the United States Securities Exchange Act of 1934,
as amended, and all the Rules and Regulations promulgated under the Exchange
Act;



(s)     "Execution Date" means the actual date of the complete execution of this
Agreement and any amendment hereto by all Parties as set forth on the front page
of this Agreement;



(t)     "Exploration License" has the meaning ascribed to it in recital "D"
hereinabove and is attached hereto as Schedule "D" which forms a material part
hereof;



(u)     "Farmin Opportunity Report" or "FOR" has the meaning ascribed to it in
recital "C" hereinabove and is attached hereto as Schedule "B" which forms a
material part hereof;



(v)     "Financial Statements" has the meaning ascribed to it in section
"3.3(j)" hereinbelow; a copy of the Financial Statements of the Company being
set forth in Schedule "H" which is attached hereto and which forms a material
part hereof;



(w)     "Hydrocarb Namibia" has the meaning ascribed to it in recital "D"
hereinabove;



(x)     "Indemnified Party" and "Indemnified Parties" have the meanings ascribed
to them in section "15.1" hereinbelow;



(y)     "Initial Due Diligence" has the meaning ascribed to it in section "5.1"
hereinbelow;



(z)     "Initial Hydrocarb Shares" has the meaning ascribed to it in section
"2.9(a)" hereinbelow;



(aa)   "Initial Shares" has the meaning ascribed to it in section "2.2(a)"
hereinbelow;



(ab)   "Intellectual Property" means, with respect to the Company, all right and
interest to all patents, patents pending, inventions, know-how, any operating or
identifying name or registered or unregistered trademarks and tradenames, all
computer programs, licensed end-user software, source codes, products and
applications (and related documentation and materials) and other works of
authorship (including notes, reports, other documents and materials, magnetic,
electronic, sound or video recordings and any other work in which copyright or
similar right may subsist) and all copyrights (registered or unregistered)
therein, industrial designs (registered or unregistered), franchises, licenses,
authorities, restrictive covenants or other industrial or intellectual property
used in or pertaining to the Company and including, without limitation, the
items described in Schedule "I" which is attached hereto and which forms a
material part hereof, and all lists of customers, documents, records,
correspondence and other information pertaining to the Company;



--------------------------------------------------------------------------------



- 6 -



 

(ac)   "Namibia Concession" has the meaning ascribed to it in recital "D"
hereinabove;



(ad)   "Namibia Concession Working Interest" has the meaning ascribed to it in
recital "D" hereinabove;



(ae)   "Namibia Concession Working Interest Condition Precedent" has the meaning
ascribed to it in section "6.5" hereinbelow;



(af)   "Parties" or "Party" means, respectively, collectively and individually,
as the context so requires, each of the Company, the Vendors, and/or the
Purchaser, as the case may be, together with their respective successors and
permitted assigns as the context so requires;



(ag)   "person" or "persons" means an individual, corporation, partnership,
party, trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



(ah)   "Petroleum Agreement" has the meaning ascribed to it in recital "D"
hereinabove and which is attached hereto as Schedule "E" which forms a material
part hereof;



(ai)   "Petroleum Concession Consulting Agreement" or the "PCCA" has the meaning
ascribed to it in recital "B" hereinabove and which is attached hereto as
Schedule "A" which forms a material part hereof;



(aj)   "Power of Attorney" has the meaning ascribed to it in section "11.3"
hereinbelow;



(ak)   "Promissory Note" has the meaning ascribed to it in section "2.9(b)"
hereinbelow;



(al)   "Purchased Shares" has the meaning ascribed to it in recital "G"
hereinabove; the particulars of the registered and beneficial ownership of such
Purchased Shares being set forth in Schedule "G" which is attached hereto and
which forms a material part hereof;;



(am)   "Purchase Price" has the meaning ascribed to it in section "2.2"
hereinbelow;



(an)   "Purchaser" means Duma Energy Corp., a company incorporated pursuant to
the laws of the State of Nevada, U.S.A., or any successor company to the
Purchaser, however formed, whether as a result of merger, amalgamation or other
action;



(ao)   "Purchaser's Business" has the meaning ascribed to it in recital "E"
hereinabove;



(ap)   "Ratification" has the meaning ascribed to it in section "5.1"
hereinbelow;



--------------------------------------------------------------------------------



- 7 -



 

(aq)   "Regulation D", "Regulation S", "Rule 144", "Rule 501", and "Rule 506"
have the meanings ascribed to them in the Securities Act;



(ar)   "Regulation S Certificate" and "Accredited Investor Certificate" have the
meanings ascribed to them in section "3.2" hereinbelow; the proposed forms of
which being attached hereto as Schedule "P" and forming a material part hereof;



(as)   "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(at)   "Regulatory Authority" and "Regulatory Authorities" means, either
singularly or collectively as the context so requires, any regulatory agencies
who have or who may have jurisdiction over the affairs of the Company, the
Vendors, Hydrocarb and the Purchaser herein and including, without limitation,
and where applicable, all applicable securities commissions and again including,
without limitation, the Commission, and all other regulatory authorities from
whom any such authorization, approval or other action is required to be obtained
or to be made in connection with the transactions contemplated by this
Agreement;



(au)   "Securities Act" means the United States Securities Act of 1933, as
amended, and all the Rules and Regulations promulgated under the Securities Act;



(av)   "Share" has the meaning ascribed to it in section "2.2" hereinbelow, and
"Shares" means all Shares issued as part of the Purchase Price hereunder;



(aw)   "Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;



(ax)   "subsidiary" means any company of which more than 50% of the outstanding
shares carrying votes at all times (provided that the ownership of such shares
confers the right at all times to elect at least a majority of the board of
directors of such company) are for the time being owned by or held for a company
and/or any other company in like relation to the company, and includes any
company in like relation to the subsidiary;



(ay)   "Transfer Agent" means the Purchaser's existing registrar and transfer
agent for its common shares, or any successor Transfer Agent, however formed,
whether as a result of merger, amalgamation or other action;



(az)   "Transfer Documents" has the meaning ascribed to it in section "7.2"
hereinbelow;



(ba)   "U.S. Person" has the meaning ascribed thereto in Regulation S;



(bb)   "Vendor" or "Vendors" means the shareholders of Namibia Exploration Inc.
who have executed this Agreement as a Party; and



(bc)   "Working Interest Assignment Agreement" has the meaning ascribed to it in
recital "D" hereinabove and which is attached hereto as Schedule "C" which forms
a material part hereof.



1.2                    Schedules. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:



--------------------------------------------------------------------------------



- 8 -



 

 

Schedule

Description of Schedule

   

Schedule "A":
Schedule "B":
Schedule "C":
Schedule "D":
Schedule "E":
Schedule "F"
Schedule "G":
Schedule "H":
Schedule "I":
Schedule "J":
Schedule "K":
Schedule "L":
Schedule "M":
Schedule "N":
Schedule "O":

Schedule "P":
Schedule "Q":

Petroleum Concession Consulting Agreement;
Farmin Opportunity Report;
Working Interest Assignment Agreement;
Exploration License;
Petroleum Agreement;
Map of Namibia Concession;
Purchased Shares and Vendors;
Company's Financial Statements;
Company's Intellectual Property;
Company's Leases and Licenses;
Company's Contracts of Employment;
Company's Material Contracts;
Company's List of Bank Accounts etc.;
Company's Liens or Encumbrances;
Pending or Threatened Actions, Suits, Investigations, etc. against Company;
Vendor's Certificates; and
Form of Consent from the Republic of Namibia Ministry of Mines and Energy.



1.3                    Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise
requires,:



(a)     the words "herein", "hereof", "hereunder", "hereinabove" and
"hereinbelow" and other words of similar import refer to this Agreement as a
whole and not to any particular Article, section or other subdivision of this
Agreement;



(b)     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)     words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2
PURCHASE AND SALE AND CONDITIONS THEREON



2.1                    Purchase and sale. Subject to the terms and conditions
hereof and based upon the representations, warranties and covenants contained in
Articles "3" and "4" hereinbelow and the prior satisfaction of the conditions
precedent which are set forth in Article "5" hereinbelow, the Vendors hereby
agree to assign, sell and transfer at the Closing Date (as hereinafter
determined) all of their respective right, entitlement and interest in and to
all of the Purchased Shares to the Purchaser and the Purchaser hereby agrees to
purchase all of the Purchased Shares from the Vendors on the terms and subject
to the conditions contained in this Agreement.



2.2                    Purchase Price. The total purchase price (collectively,
the "Purchase Price") for all of the Purchased Shares will be satisfied by way
of the issuance and/or allotment and reservation for issuance and delivery by
the Purchaser to the order and direction of the Vendors, in accordance with
section "2.3" hereinbelow, of an aggregate of up to 24,900,000 restricted common
shares in the capital of the Purchaser (each a "Share"), at a deemed issuance
price of $1.80 per Share in each instance, in accordance with the following
milestones:





--------------------------------------------------------------------------------



- 9 -



(a)     2,490,000 Shares will be issued and delivered, as fully paid and
non-assessable common shares of the Purchaser, at the "Closing" on the "Closing
Date" (each as hereinafter determined) of this Agreement (the "Initial Shares");



(b)     a further 2,490,000 Shares will be allotted and reserved for issuance at
the Closing and will be issued and delivered when and if the Purchaser's 10-day
volume-weighted average market capitalization reaches $82,000,000;



(c)     a further 7,470,000 Shares will be allotted and reserved for issuance at
the Closing and will be issued and delivered when and if the Purchaser's 10-day
volume-weighted average market capitalization reaches $196,000,000; and



(d)     a further and final 12,450,000 Shares will be allotted and reserved for
issuance at the Closing and will be issued and delivered when and if the
Purchaser's 10-day volume-weighted average market capitalization reaches
$434,000,000;



provided, however, that the above market capitalization milestones must be
satisfied within 10 years from the Closing Date otherwise any milestones which
are not attained will eliminate the obligation of the Purchaser to issue and
deliver the Shares associated with the unattained milestone(s). For clarity, the
Purchaser will maintain 100% ownership of the Company after the Closing Date
even if one or more of the market capitalization milestones above are not
attained within 10 years from the Closing Date and the Purchaser is therefore
not required to issue and deliver the Shares associated with the unattained
milestone(s).



2.3                    Disbursement of Shares. The Purchaser will allot and
reserve for issuance all of the Shares at Closing and, with respect to the
Initial Shares only, issue the Initial Shares at Closing, to the Vendors in
accordance with the Vendors' direction and registration instructions delivered
to the Purchaser at the time of Closing and, if applicable, issue the balance of
the Shares over time and upon satisfaction of the market capitalization
milestones set forth in section "2.2(b)", "2.2(c)" and/or "2.2(d)" hereinabove.
The Parties acknowledge and agree that any and all Shares are to be delivered to
the "Escrow Agent" (as hereinafter defined in section "7.1") to be held in
escrow until the conditions to release the Shares from escrow as set forth in
section "6.5" hereinbelow have been satisfied. Once the conditions to release
the Shares from escrow as set forth in section "6.5" hereinbelow have been
satisfied, then any Shares that the Purchaser may become obligated to issue
pursuant to section "2.2.(b)", "2.2(c)" and/or "2.2(d)" hereinabove are no
longer required to be delivered to the Escrow Agent to be held in escrow.



2.4                    Resale restrictions and legending of Share certificates.
The Vendors hereby acknowledge and agree that the Purchaser makes no
representations as to any resale or other restriction affecting the Shares and
that it is presently contemplated that the Shares will be issued by the
Purchaser to the Vendors in reliance upon the registration and prospectus
exemptions contained in certain sections of the Securities Act or Rule 506 of
Regulation D or Regulation S promulgated thereunder, which will impose a trading
restriction in the United States on the Shares for a period of at least six
months from the date of issuance of such Shares. In addition, the Vendors hereby
also acknowledge and agree that the within obligation of the Purchaser to issue
the Shares pursuant to section "2.2" hereinabove will be subject to the
Purchaser being satisfied that an exemption from applicable registration and
prospectus requirements is available under the Securities Act and all applicable
securities laws, in respect of each of the Vendors, the Purchased Shares and the
Shares, and the Purchaser shall be relieved of any obligation whatsoever to
purchase any Purchased Shares of the Vendors and to issue any Shares in respect
of the Vendors where the Purchaser reasonably determines that a suitable
exemption is not available to it.





--------------------------------------------------------------------------------



- 10 -



                The Vendors hereby also acknowledge and understand that neither
the sale of the Shares which the Vendors are acquiring nor any of the Shares
themselves have been registered under the Securities Act, or any state
securities laws, and, furthermore, that the Shares must be held indefinitely
unless subsequently registered under the Securities Act, or an exemption from
such registration is available. The Vendors also acknowledge and understand that
the certificates representing the Shares will be stamped with a United States
restrictive legend as set forth in section "3.2(h)(iv)" or section "3.2(i)(vi)"
hereof, as applicable (or substantially equivalent language) restricting
transfer if such restriction is required by the applicable Regulatory
Authorities, and the Vendors hereby consent to the Purchaser making a notation
on its records or giving instructions to the Purchaser's Transfer Agent in order
to implement the restrictions on transfer set forth and described hereinabove.



                Each Vendor also acknowledges and understands that:



(a)     the Shares are restricted securities within the meaning of Rule 144
promulgated under the Securities Act; and



(b)     the exemption from registration under Rule 144 will not be available in
any event for at least six months from the date of issuance of the Shares to the
Vendor, and even then will not be available unless (i) a public trading market
then exists for the common stock of the Purchaser, (ii) adequate information
concerning the Purchaser is then available to the public and (iii) any other
applicable terms and conditions of Rule 144 are complied with.



2.5                    Costs. The Parties shall bear their own costs in relation
to the negotiation and formalization of this Agreement and the matters
contemplated thereby, including any legal fees, accounting, regulatory and
filing fees and expenses.



2.6                    Other securities. If and to the extent that the Vendors,
or any other party related, associated or affiliated with the Vendors, has any
absolute, contingent, optional, pre-emptive or other right to acquire any other
securities in the capital of the Company, it is hereby acknowledged and agreed
by the Vendors that such party shall be conclusively deemed, as and from the
Closing, to have transferred the same to the Purchaser to the fullest extent
permitted by law, and to otherwise hold the same in trust for and at the
discretion of the Purchaser.



2.7                    Standstill provisions. In consideration of the Parties'
agreement to purchase and sell the Purchased Shares and to enter into the terms
and conditions of this Agreement, each of the Parties hereby undertakes for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any interest in and to
any of the Purchased Shares or the assets or the respective business interests
of the Company or the Purchaser, as the case may be, or, for that matter,
disclose any of the terms of this Agreement, without the Parties' prior written
consent. In this regard each of the Parties hereby acknowledges that the
foregoing restrictions are important to the respective businesses of the Parties
and that a breach by any of the Parties of any of the covenants herein contained
would result in irreparable harm and significant damage to each affected Party
that would not be adequately compensated for by monetary award. Accordingly, the
Parties hereby agree that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
any such Party will also be liable to the other Parties, as liquidated damages,
for an amount equal to the amount received and earned by such Party as a result
of and with respect to any such breach. The Parties hereby also acknowledge and
agree that if any of the aforesaid restrictions, activities, obligations or
periods are considered by a Court of competent jurisdiction as being
unreasonable, they agree that said Court shall have authority to limit such
restrictions, activities or periods as the Court deems proper in the
circumstances.





--------------------------------------------------------------------------------



- 11 -



2.8                    Purchaser's obligations under the FOR. In conjunction
with the Closing of this Agreement the Purchaser hereby and thereby agrees to
satisfy the obligations of the Company, which will then be a wholly-owned
subsidiary of the Purchaser, under the Farmin Opportunity Report (again the
"FOR") between the Company and Hydrocarb, whereby Hydrocarb offered the Company
the Namibia Concession Working Interest pursuant to the Petroleum Agreement and
Exploration License (that is, a 39% working interest in the Namibia Concession,
which includes a responsibility to pay 43.33% of the costs associated with the
development of the Namibia Oil Exploration Concession due to the required
pro-rata carrying of the Republic of Namibia's 10% interest in the Namibia
Concession), in exchange for aggregate consideration of $2,400,000 which is
payable at various times, and which offer was accepted by the Company.



2.9                    Payment by the Purchaser under the FOR. Subject to the
Closing of this Agreement as contemplated herein, which requires Hydrocarb, as a
part of the conditions precedent to Closing as set forth in section "5.5"
hereinbelow, to agree to and enter into a certain consulting agreement with the
Purchaser, the Purchaser agrees to satisfy the payment obligations to Hydrocarb
under the FOR in the following manner:



(a)     by way of the payment at Closing by the Purchaser to Hydrocarb of
$800,000 in the either or both of the following manners to be determined by the
Purchaser, in its sole and absolute discretion, and disclosed to Hydrocarb prior
to Closing:



(i)     by way of a cash payment by the Purchaser to Hydrocarb;



(ii)    by way of the issuance by the Purchaser to Hydrocarb of up to an
aggregate of 444,444 restricted common shares of common stock of the Purchaser
(each an "Initial Hydrocarb Share"), at a deemed issuance price of $1.80 per
Initial Hydrocarb Share; or



(iii)   in any combination of paragraphs "(i)" and "(ii)" immediately above; and



(b)     by way of the issuance of a promissory note in favor of Hydrocarb in the
principal amount of $1,600,000 (the "Promissory Note"), with interest accruing
on the principal amount at the rate of 5% per annum, calculated semi-annually
and payable in arrears, and of which $800,000 of the principal amount plus
accrued interest is due on or before the first anniversary of the Closing and
the remaining $800,000 of the principal amount plus accrued interest is due on
or before the second anniversary of the Closing. In this regard Purchaser has
the option, from time to time, and in its sole and absolute discretion at
anytime:



(i)     to repay the principal amount and any accrued but unpaid interest due
under the Promissory Note in full or in part at any time prior to maturity or at
maturity in cash;



(ii)    to repay the principal amount and any accrued but unpaid interest due
under the Promissory Note in full or in part at any time prior to maturity or at
maturity in restricted common shares of common stock of the Purchaser (each a
"Conversion Share"), at a deemed conversion price which equates to the then
previous 10-day volume-weighted average trading price of the Purchaser's common
shares on the Over-the-Counter Bulletin Board, or as reported on a national
securities exchange or quotation system on which the Purchaser's common shares
are quoted or listed for trading; or



--------------------------------------------------------------------------------



- 12 -



 

(iii)   to repay the principal amount and any accrued but unpaid interest due
under the Promissory Note in full or in part at any time prior to maturity or at
maturity in any combination of paragraphs "(i)" and "(ii)" immediately above.



 

Article 3


REPRESENTATIONS, WARRANTIES AND COVENANTS
BY EACH OF THE VENDORS AND THE COMPANY





3.1                    General representations, warranties and covenants by each
of the Vendors and the Company. In order to induce the Purchaser to enter into
and consummate this Agreement, each of the Vendors and the Company hereby,
jointly and severally, represents to, warrants to and covenants with the
Purchaser, with the intent that the Purchaser will rely thereon in entering into
this Agreement and in concluding the transactions contemplated herein, that, to
the best of the knowledge, information and belief of each of the Vendors and the
Company, after having made due inquiry (and for the purposes of the following
warranties, representations and covenants, "Vendors" and "Company" shall mean
the Vendors, the Company and any subsidiary of the Vendors and/or the Company,
if any, as the context so requires):



(a)     the Company and the Vendors that are not natural persons and are duly
incorporated under the laws of their respective jurisdictions of incorporation,
are validly existing and are in good standing with respect to all statutory
filings required by the applicable corporate laws;



(b)     the Company and the Vendors have the requisite power, authority and
capacity to own and use all of their respective business assets and to carry on
the business as presently conducted by them;



(c)     the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action, corporate
or otherwise, on their respective parts;



(d)     other than as specifically provided for herein, there are no other
consents, approvals or conditions precedent to the performance of this Agreement
which have not been obtained;



(e)     this Agreement constitutes a legal, valid and binding obligation of each
of the Vendors and the Company, enforceable against each of the Vendors and the
Company in accordance with its terms, except as enforcement may be limited by
laws of general application affecting the rights of creditors;



(f)     no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;



(g)     to the actual knowledge, information and belief of each of the Vendors
and the Company, the making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not and will not:



--------------------------------------------------------------------------------



- 13 -



 

(i)     conflict with or result in a breach of or violate any of the terms,
conditions or provisions of its respective constating documents;



(ii)    conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which it is subject, or constitute or result in a default under any
agreement, contract or commitment to which it is a party;



(iii)   give to any party the right of termination, cancellation or acceleration
in or with respect to any agreement, contract or commitment to which it is a
party;



(iv)    give to any government or governmental authority, or any municipality or
any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or



(v)     constitute a default by it, or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and



(h)     neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of the Vendors or the Company in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and



(i)     each of the Vendors and the Company are not aware of any fact or
circumstance which has not been disclosed to the Purchaser which should be
disclosed in order to prevent the representations and warranties contained in
this section from being misleading or which would likely affect the decision of
the Purchaser to enter into this Agreement.



3.2                    Representations, warranties and covenants by each of the
Vendors and the Company respecting the Purchased Shares and Shares. In order to
induce the Purchaser to enter into and consummate this Agreement, each of the
Vendors and the Company hereby, jointly and severally, also represents to,
warrants to and covenants with the Purchaser, with the intent that the Purchaser
will also rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry (and for the purposes of the following warranties, representations
and covenants, "Vendors" and "Company" shall mean the Vendors, the Company and
any subsidiary of the Vendors and/or the Company, if any, as the context so
requires):



--------------------------------------------------------------------------------



- 14 -



 

(a)     save and except as set forth in Schedule "G" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Vendors have good and
marketable title to and are the legal and beneficial owners of all of the
Purchased Shares, and the Purchased Shares are fully paid and non-assessable and
are free and clear of liens, charges, encumbrances, pledges, mortgages,
hypothecations and adverse claims of any and all nature whatsoever and
including, without limitation, options, pre-emptive rights and other rights of
acquisition in favour of any person, whether conditional or absolute;



(b)     the Vendors have the power and capacity to own and dispose of the
Purchased Shares, and the Purchased Shares are not subject to any voting or
similar arrangement;



(c)     there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Vendors or the Company), pending or
threatened, which may affect, without limitation, the rights of the Vendors to
transfer any of the Purchased Shares to the Purchaser at law or in equity, or
before or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Purchased Shares. In addition, the
Vendors and the Company are not now aware of any existing ground on which any
such action, suit or proceeding might be commenced with any reasonable
likelihood of success;



(d)     save and except as set forth in Schedule "G" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares;



(e)     Each of the Vendors acknowledges that the Shares will be issued under
certain exemptions from the registration and prospectus filing requirements
otherwise applicable under the Securities Act and all applicable securities
laws, and that, as a result, the Vendor may be restricted from using most of the
remedies that would otherwise be available to the Vendor, the Vendor will not
receive information that would otherwise be required to be provided to the
Vendor and the Purchaser is relieved from certain obligations that would
otherwise apply to the Purchaser, in either case, under applicable securities
legislation;



(f)     each of the Vendors realizes that the sale of the Purchased Shares in
exchange for the Shares will be a highly speculative investment and that the
Vendor should be able, without impairing that Vendor's financial condition, to
hold the Shares for an indefinite period of time and to suffer a complete loss
on such investment. In addition, each Vendor has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment;



(g)     the Vendors have not received, nor have the Vendors requested, nor do
the Vendors require to receive, any offering memorandum or a similar document
describing the business and affairs of the Purchaser in order to assist the
Vendors in entering into this Agreement and in consummating the transactions
contemplated herein;



--------------------------------------------------------------------------------



- 15 -



 

(h)     if a Vendor is a "U.S. Person", as that term is defined in Regulation S,
then such Vendor hereby certifies that:



(i)     it qualifies as an "accredited investor" as that term is defined under
Rule 501 of Regulation D promulgated under the Securities Act, as amended;



(ii)    it is receiving the Shares solely for its own account for investment and
not with a view to or for sale or distribution of the Shares or any portion
thereof and not with any present intention of selling, offering to sell or
otherwise disposing of or distributing the Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the
Securities Act;



(iii)   the entire legal and beneficial interest in the Shares it is receiving
is being acquired for, and will be held for the account of, itself only and
neither in whole nor in part for any other person;



(iv)    it understands that: (A) neither the sale of the Shares which it is
receiving nor the Shares themselves have been registered under the Securities
Act or any state securities laws, and the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available; and (B) the share certificate representing the
Shares will be stamped with the following legend (or substantially equivalent
language) restricting transfer:



"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws."; and



such U.S. Person Vendor will complete and provide the Purchaser with an executed
copy of the attached form of "Accredited Investor Certificate"; which is
attached hereto with Schedule "P" and which forms a material hereof;
contemporaneously with the Vendor's execution of this Agreement at or before
Closing;



(i)     if a Vendor is not a U.S. Person, as defined in Regulation S, then such
Vendor hereby certifies that:



(i)     it is not a U.S. Person (as defined in Rule 902 of Regulation S under
the Securities Act, which definition includes, but is not limited to, any
natural person resident in the United States, any corporation or partnership
incorporated or organized under the laws of the United States or any estate or
trust of which any executor, administrator or trustee is a U.S. Person);



(ii)    it is not acquiring any of the Shares for the account or benefit of any
U.S. Person or for offering, resale or delivery for the account or benefit of
any U.S. Person or for the account of any person in any jurisdiction other than
the jurisdiction as set out for its name and address as set forth in this
Agreement;



--------------------------------------------------------------------------------



- 16 -



 

(iii)   it was not offered any Shares in the United States and was outside the
United States at the time of execution and delivery of this Agreement;



(iv)    it understands that the Shares have not been registered under the
Securities Act and any applicable securities laws;



(v)     it agrees to resell the Shares only in accordance with the provisions of
Regulation S, pursuant to a registration under the Securities Act, or pursuant
to an available exemption from such registration, and that hedging transactions
involving the Shares may not be conducted unless in compliance with the
Securities Act; and



(vi)    it understands that: (A) neither the sale of the Shares which it is
receiving nor the Shares themselves have been registered under the Securities
Act or any state securities laws, and the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available; and (B) the share certificate representing the
Shares will be stamped with the following legend (or substantially equivalent
language) restricting transfer:



"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act."; and



such non-U.S. Person Vendor will complete and provide the Purchaser with an
executed copy of the attached form of "Regulation S Certificate"; which is
attached hereto with Schedule "P" and which forms a material part hereof;
contemporaneously with the Vendor's execution of this Agreement at or before
Closing;



(j)     each of the Vendors agrees and acknowledges that any and all Shares are
to be delivered to the Escrow Agent to be held in escrow until the conditions to
be released from escrow as set forth in section "6.5" have been satisfied; and



(k)     each of the Vendors and the Company are not aware of any fact or
circumstance which has not been disclosed to the Purchaser which should be
disclosed in order to prevent the representations and warranties contained in
this section from being misleading or which would likely affect the decision of
the Purchaser to enter into this Agreement.



3.3                    Representations, warranties and covenants by each of the
Vendors and the Company respecting the Company. In order to induce the Purchaser
to enter into and consummate this Agreement, each of the Vendors and the Company
hereby, jointly and severally, also represent to, warrant to and covenant with
the Purchaser, with the intent that the Purchaser will also rely thereon in
entering into this Agreement and in concluding the transactions contemplated
herein, that, to the best of the knowledge, information and belief of each of
the Vendors and the Company, after having made due inquiry (and for the purposes
of the following warranties, representations and covenants, "Vendors" and
"Company" shall mean the Vendors, the Company and any subsidiary of the Vendors
and/or the Company, if any, as the context so requires):



--------------------------------------------------------------------------------



- 17 -



 

(a)     the Company owns and possesses and has good and marketable title to and
possession of all of the business interests and the Company's Assets free and
clear of all actual or threatened liens, charges, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever; save and except for those actual or threatened liens, charges,
encumbrances, demands, limitations and restrictions which are listed in Schedule
"N" which is attached hereto and which forms a material part hereof and as set
forth in the Company's Disclosure Schedule;



(b)     save and except as set forth in Schedule "J" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company holds all
licenses and permits required for the conduct in the ordinary course of the
operations of the business and for the uses to which the Company's Assets have
been put and are in good standing, and such conduct and uses are in compliance
with all laws, zoning and other by-laws, building and other restrictions, rules,
regulations and ordinances applicable to the Company and to the business and the
Company's Assets, and neither the execution and delivery of this Agreement, nor
the completion of the transactions contemplated hereby, will give any person the
right to terminate or cancel any said license or permit or affect such
compliance;



(c)     the presently authorized and issued share capital of the Company is as
described in Schedule "G" which is attached hereto and which forms a material
part hereof, and there are no other shares in the capital of the Company issued
or allotted, or agreed to be issued or allotted, to any person. In addition, at
Closing the issued share capital of the Company, together with the names and the
number, class and kind of shares of the Company held by the Vendors, will be as
set out in Schedule "G";



(d)     the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable in the capital of the Company and, save and except as set
forth in Schedule "G" which is attached hereto and as set forth in the Company's
Disclosure Schedule, the Purchased Shares are free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever;



(e)     save and except as set forth in Schedule "G" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares or any unissued shares in the
capital of the Company;



(f)     save and except as set forth in Schedule "G" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there are no actions,
suits, proceedings or investigations (whether or not purportedly against or on
behalf of any of the Vendors or the Company), pending or threatened, which may
affect, without limitation, the right of the Vendors to transfer the Purchased
Shares to the Purchaser at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, without limiting
the generality of the foregoing, there are no claims or potential claims under
any relevant family relations legislation or other equivalent legislation
affecting any of the Purchased Shares. In addition, the Vendors and the Company
are not now aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;



--------------------------------------------------------------------------------



- 18 -



 

(g)     from the Execution Date up to and including the Closing Date the Company
has not committed to making, and until the Closing Date will not make or commit
itself, without the written consent of the Purchaser, to:



(i)     redeem or acquire any shares in its share capital;



(ii)    declare or pay any dividend;



(iii)   make any reduction in or otherwise make any payment on account of its
paid-up capital; or



(iv)    effect any subdivision, consolidation or reclassification of its share
capital;



(h)     other than as set forth in the Company's Disclosure Schedule, from the
Execution Date up to and including the Closing Date the Company has not
committed to making, and until the Closing Date will not make or commit itself,
without the written consent of the Purchaser, to:



(i)     acquire or have the use of any property from a person, corporation or
entity with whom it was not dealing with at arm's length; or



(ii)    dispose of anything to a person, corporation or entity with whom it was
not dealing with at arm's length for proceeds less than the fair market value
thereof;



(i)     other than as set forth in Schedule "G" which is attached hereto and as
set forth in the Company's Disclosure Schedule, from the Execution Date up to
and including the Closing Date the Company has not committed to making, and
until the Closing Date will not make or commit itself, without the written
consent of the Purchaser, to provide any person, firm or corporation with any
agreement, option or right, consensual or arising by law, present or future,
contingent or absolute, or capable of becoming an agreement, option or right:



(i)     to require it to issue any further or other shares in its share capital,
or any other security convertible or exchangeable into shares in its share
capital, or to convert or exchange any securities into or for shares in its
share capital;



(ii)    for the issue and allotment of any of the authorized but unissued shares
in its share capital;



(iii)   to require it to purchase, redeem or otherwise acquire any of the issued
and outstanding shares in its share capital; or



(iv)    to purchase or otherwise acquire any shares in its share capital;



--------------------------------------------------------------------------------



- 19 -



 

(j)     save and except for those matters which are listed in Schedule "H" which
is attached hereto and in particular, however, without limitation, except for
liabilities which are disclosed, reflected or adequately provided for in the
Company's financial statements (collectively, the "Financial Statements"); a
copy of which Financial Statements being attached hereto as Schedule "H" and
forming a material part hereof; there are no other material liabilities,
contingent or otherwise, existing on the Execution Date hereof in respect of
which the Company may be liable on or after the completion of the transactions
contemplated by this Agreement other than:



(i)     liabilities disclosed or referred to in this Agreement; and



(ii)    liabilities incurred in the ordinary course of business, none of which
are materially adverse to the Business, operations, affairs or financial
conditions of the Company;



(k)     no dividend or other distribution by the Company have been made,
declared or authorized since its incorporation, and from the Execution Date up
to and including the Closing Date the Company has not committed to making and
until the Closing Date will not make or commit itself, without the written
consent of the Purchaser, to confer upon, or pay to or to the benefit of, any
entity, any benefit having monetary value, any bonus or any salary increases
except in the normal course of its business;



(l)     save and except as set forth in Schedule "O" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is no basis for and
there are no actions, suits, judgments, investigations or proceedings
outstanding or pending or, to the best of the knowledge, information and belief
of each of the Vendors and the Company, after having made due inquiry,
threatened against or affecting the Company at law or in equity or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(m)     save and except as set forth in Schedule "O" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company is not in
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which apply to it;



(n)     the Company is not a party to any collective agreement with any labour
union or other association of employees, and there are no pending applications
for certification of any of the Company's employees as a collective bargaining
unit. In addition, and to the best of the knowledge, information and belief of
the Company, after having made due inquiry, the Company is not presently a party
to any complaint, grievance, arbitration or other labour matter referred to any
board or labour authority;



(o)     there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Company or any of its
directors, officers or employees;



(p)     the Company has not experienced, nor are the Vendors or the Company
aware of, any occurrence or event which has had, or might reasonably be expected
to have, a materially adverse affect on the Business, the Company's Assets or on
the results of the Company's operations;



--------------------------------------------------------------------------------



- 20 -



 

(q)     save and except as set forth in the Company's Disclosure Schedule, the
Company holds or has applied for all permits, licenses, consents and authorities
issuable by any federal, state, regional or municipal government or agency
thereof which are necessary or desirable in connection with its operations;



(r)     save and except as set forth in the Company's Disclosure Schedule, from
the Execution Date up to and including the Closing Date, there have been
prepared and will be prepared and filed on a timely basis all federal and state
income tax returns, elections and designations, and all other governmental
returns, notices and reports of which the Company has, or ought reasonably to
have had, knowledge required to be or reasonably capable of being filed up to
and including the Closing Date, with respect to the operations of the Company,
and no such returns, elections, designations, notices or reports contain or will
contain any material misstatement or omit any material statement that should
have been included, and each such return, election, designation, notice or
report, including accompanying schedules and statements, are and will be true,
correct and complete in all material respects;



(s)     save and except as set forth in the Company's Disclosure Schedule, the
Company has been assessed for all federal, state and municipal income tax for
all years up to and including their most recent taxation years, and from the
Execution Date up to and including the Closing Date the Company will have paid
in full or accrued in accounts all amounts (including, but not limited to,
sales, use and consumption taxes and taxes measured on income and all
installments of taxes) due and payable to all federal, state and municipal
taxation authorities up to and including the Closing Date;



(t)     save and except as set forth in Schedule "O" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is not now, and
there will not be by the Closing Date, any proceeding, claim or, to the best of
the knowledge, information and belief of each of the Vendors and the Company,
after having made due inquiry, any investigation by any federal, state or
municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Company, and the Vendors and
the Company are not aware of any contingent tax liabilities or any grounds that
could result in an assessment, reassessment, charge or potentially adverse
determination by any federal, state or municipal taxation authority as against
the Company;



(u)     the Company is not, nor until or at the Closing Date will it be, in
breach of any provision or condition of, nor have they done or omitted to do
anything that, with or without the giving of notice or lapse or both, would
constitute a breach of any provision or condition of, or give rise to any right
to terminate or cancel or accelerate the maturity of any payment under, any deed
of trust, contract, certificate, consent, permit, license or other instrument to
which it is a party, by which it is bound or from which it derives benefit, any
judgment, decree, order, rule or regulation of any Court or governmental
authority to which it is subject, or any statute or regulation applicable to it,
to an extent that, in the aggregate, has a material adverse affect on it;



(v)     adequate provision has been made and will be made for taxes payable by
the Company for the current period for which a tax return is not yet required to
be filed and, to the best of the knowledge, information and belief of the
Vendors and the Company, after having made due inquiry, there are no contingent
tax liabilities of the Company or any grounds which would prompt a re-assessment
of the Company and including without limitation, the aggressive treatment of
income and expenses in the filing of earlier tax returns by the Company;



--------------------------------------------------------------------------------



- 21 -



 

(w)     all amounts required to be withheld for taxes by the Company from
payments made to any present or former shareholders, officers, directors,
non-resident creditors, employees, associates or consultants have been withheld
and paid on a timely basis to the property governmental body pursuant to
applicable legislation;



(x)     Schedule "I" which is attached hereto and which forms a material part
hereof contains an accurate and complete description of all of the Company's
Intellectual Property, and the Intellectual Property does not infringe the
rights of any other person;



(y)     the Company does not have and does not use any service mark, tradename
or trademark except as disclosed as part of the Company's Intellectual Property;



(z)     save and except as set forth in Schedule "H" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has good and
marketable title to all of the Company's Intellectual Property, Company's
Assets, properties and interests in properties, real and personal, including
those reflected in the Financial Statements or which have been acquired since
the date of the latest of the Financial Statements (except for those which have
been transferred, sold or otherwise disposed of in the ordinary or normal course
of business), free and clear of all encumbrances, and none of the Company's
properties or the Company's Assets is in the possession of or under the control
of any other person;



(aa)     save and except as set forth in Schedule "H" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has no
equipment, other than the personal property or fixtures in the possession or
custody of the Company which, as of the date hereof, are leased or are held
under license or similar arrangement;



(ab)     except for the real property leases and licenses and the contracts of
employment which are set forth in Schedules "J" and "K", respectively, which are
attached hereto and which form a material part hereof, the Company is not party
to or bound by any other material contract, whether oral or written, other than
the contracts and agreements as set forth in Schedule "L" which is attached
hereto and which form a material part hereof;



(ac)     as to any contracts listed in Schedule "L" which are attached hereto:



(i)     each such contract is in full force and effect and unamended;



(ii)    no material default exists in respect thereof on the part of either the
Company or any other party thereto;



(iii)   each such contract does not involve the Vendors or any non-arm's length
party except where described; and



(iv)    none of the Vendors nor the Company is aware of any intention on the
part of any other party thereto to terminate or materially alter any such
contract;



--------------------------------------------------------------------------------



- 22 -



 

(ad)     the Company has no consulting or employment agreements, whether written
or otherwise, except for those which are set forth in Schedule "K" which is
attached hereto;



(ae)     Schedule "M" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Company has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "M"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Company for the purposes of remitting tax, dues, assessments and
other fees;



(af)     the Company maintains, and has maintained, insurance in force against
loss on the Company's Assets, against such risks, in such amounts and to such
limits, as is in accordance with prudent business practices prevailing in its
line of business and having regard to the location, age and character of its
properties and the Company's Assets, and has complied fully with all
requirements of such insurance, including the prompt giving of any notice of any
claim or possible claim thereunder, and all such insurance has been and is with
insurers which the Company believes to be responsible;



(ag)     the most recently completed and consolidated management prepared
Financial Statements for the Company are true and correct in every respect and
present fairly the financial position of the Company as at its most recently
completed financial periods and the results of its operations for the period
then ended; a copy of said Financial Statements being attached hereto as
Schedule "H";



(ah)     the Financial Statements and the books and records of each of the
Company are true and correct in every material respect, fairly reflect the
business, property, the Company's Assets and the financial position of the
Company as at the date of the Financial Statements and any such books and
records and the results of the operations for the period then ended, and there
have been no adverse changes in the Business or affairs of the Company since the
date of the Financial Statements and any such books and records;



(ai)     since the date of the Company's most recent Financial Statements:



(i)     there has not been any material adverse change in the financial position
or condition of the Company or any damage, loss or other change in circumstances
materially affecting the Business or properties or the Company's right or
capacity to carry on business;



(ii)    the Company has not waived or surrendered any right of material value;



(iii)   the Company has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



(iv)    the business has been carried on in the ordinary course;



(aj)     save and except for those matters which are listed in Schedule "H"
which is attached hereto and as set forth in the Company's Disclosure Schedule,
there are no liabilities, contingent or otherwise, of the Company not disclosed
or reflected in the Financial Statements, except those incurred in the ordinary
course of business of the Company since the date of the Financial Statements;



--------------------------------------------------------------------------------



- 23 -



 

(ak)     save and except as set forth in Schedule "H" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no payments of any kind
have been made or authorized by or on behalf of the Company to or on behalf of
the Vendors or to or on behalf of any directors, officers, shareholders or
employees of the Company or under any management agreements with the Company
other than in the ordinary course of business;



(al)     except as otherwise provided for herein, the Vendors and the Company
have not retained, employed or introduced any broker, finder or other person who
would be entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(am)     save and except for those matters which are listed in Schedule "K"
which is attached hereto, the Company does not have any contracts, agreements,
undertakings or arrangements, whether oral, written or implied, with employees,
lessees, licensees, managers, accountants, suppliers, agents, distributors,
directors, officers, lawyers or others which cannot be terminated, without
penalty, on no more than one month's notice;



(an)     save and except as set forth in Schedule "H" which is attached hereto
and as set forth in the Company's Disclosure Schedule, none of the Vendors, nor
any directors, officers or employees of the Company, are now indebted or under
obligation to the Company on any account whatsoever other than in the ordinary
course of business;



(ao)     all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with their respective books and records;



(ap)     the Vendors and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;



(aq)     the present directors and officers of the Company are as follows:



Name of director/officer

Position with Company


Michael E. Watts

Sole Managing Officer and director;



(ar)     prior to the Subject Removal Date the Company will have obtained all
authorizations and approvals or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities,
if applicable, from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Company which will be in compliance with, and will have not committed any
breach of any securities laws, regulations or policies of any Regulatory
Authority to which the Company may be subject;



--------------------------------------------------------------------------------



- 24 -



 

(as)     save and except as set forth in Schedule "H" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company have not
committed to making and until the Closing Date will not make or commit
themselves, without the written consent of the Purchaser, to:



(i)     guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation;



(ii)    other than the payment of ordinary course obligations, make any single
operating or capital expenditures in excess of $50,000.00; or



(iii)   waive or surrender any right of material value;



(at)     until the Closing Date the Company will:



(i)     maintain its business and assets in a manner consistent with and in
compliance with applicable law; and



(ii)    not enter into any material transaction or assume or incur any material
liability outside the normal course of its business;



(au)     the Company has not committed to making and until the Closing Date will
not make or commit itself, without the written consent of the Purchaser, to:



(i)     declare or pay any dividend, or make any distribution of their
properties or assets to their shareholders, or purchase or retire any of their
shares;



(ii)    sell all or any part of its business or assets or agree to do or perform
any act or enter into any transaction or negotiation which could reasonably be
expected to interfere with this Agreement or which would render inaccurate any
of the representations, warranties and covenants set forth in this Agreement; or



(iii)   merge, amalgamate or consolidate into or with any entity, or enter into
any other corporate reorganization;



provided, however, that the provisions hereof shall not preclude the Company,
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on their Business in the normal course thereof;



(av)     the Company will, for a period of at least five business days prior to
the Closing Date, during normal business hours:



(i)     make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's respective books, records, contracts, documents, correspondence and
other written materials, and afford such persons every reasonable opportunity to
make copies thereof and take extracts therefrom at the sole cost of the
Purchaser; provided such persons do not unduly interfere in the respective
operations of the Company;



(ii)    authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



--------------------------------------------------------------------------------



- 25 -



 

(iii)   require the Company's management personnel to respond to all reasonable
inquiries concerning the business and assets or the conduct of its business
relating to its liabilities and obligations;



(aw)     the Vendors and the Company will give to the Purchaser, within at least
five business days prior to the Closing Date, by written notice, particulars of:



(i)     each occurrence within the Vendors' and the Company's knowledge after
the Execution Date of this Agreement that, if it had occurred before the
Execution Date, would have been contrary to any of the Vendors' or the Company's
respective representations or warranties contained herein; and



(ii)    each occurrence or omission within the Vendors' and the Company's
knowledge after the Execution Date that constitutes a breach of any of the
Vendors' or the Company's respective covenants contained in this Agreement;



(ax)     each of the attached Schedules contains all material information for
each particular Schedule listed therein and there are no omissions of material
information by the Company; and



(ay)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.4                    Representations, warranties and covenants by each of the
Vendors and of the Company respecting the Namibia Concession Working Interest.
In order to induce the Purchaser to enter into and consummate this Agreement,
each of the Vendors and the Company hereby, jointly and severally, also
represents to, warrants to and covenants with the Purchaser, with the intent
that the Purchaser will also rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of the Vendors and the Company, after
having made due inquiry (and for the purposes of the following warranties,
representations and covenants, "Vendors" and "Company" shall mean the Vendors,
the Company and any subsidiary of the Vendors and the Company, if any, as the
context so requires):



(a)     the Company is, and/or will be at the Escrow Release Date (as defined in
section "6.5" hereinbelow), the legal and beneficial owners of all of the
Namibia Concession Working Interest;



(b)     the Company is, and/or will be at the Escrow Release Date, authorized to
hold the right to explore and develop each of the oil and gas property interests
comprising the Namibia Concession Working Interest held by the Company;



(c)     the Company holds, and/or will hold at the Escrow Release Date, each of
the oil and gas property interests comprising the Namibia Concession Working
Interest free and clear of all liens, charges and claims of others;



--------------------------------------------------------------------------------



- 26 -



 

(d)     no other person, firm or corporation has any written or oral agreement,
option, understanding or commitment, or any right or privilege capable of
becoming an agreement, for the purchase from the Company of any interest in and
to any of oil and gas property interests comprising the Namibia Concession
Working Interest;



(e)     the oil and gas property interests comprising the Namibia Concession
Working Interest have been duly and validly located and recorded pursuant to
applicable laws;



(f)     all permits and licenses covering the oil and gas property interests
comprising the Namibia Concession Working Interest have been, and/or will be at
the Escrow Release Date, duly and validly issued pursuant to applicable laws and
are in good standing by the proper doing and filing of assessment work and the
payment of all fees, taxes and rentals in accordance with the requirements of
applicable laws and the performance of all other actions necessary in that
regard;



(g)     where appropriate, the Company has, and/or will have, at the Escrow
Release Date, insured the Namibia Concession Working Interest against loss or
damage on a replacement cost basis;



(h)     all conditions on and relating to the Namibia Concession Working
Interest and the operations conducted thereon by or on behalf of the Company
are, and/or will be at the Escrow Release Date, in compliance with all
applicable laws, regulations or orders and including, without limitation, all
laws relating to environmental matters, waste disposal and storage and
reclamation;



(i)     there are no outstanding orders or directions relating to environmental
matters requiring any work, repairs, construction or capital expenditures with
respect to any of the oil and gas property interests comprising the Namibia
Concession Working Interest and the conduct of the operations related thereto,
nor has the Company received any notice of same;



(j)     there are no adverse claims or challenges against or to the ownership of
or title to any of the oil and gas property interests comprising the Namibia
Concession Working Interest or which may impede the development of any of the
oil and gas property interests comprising the Namibia Concession Working
Interest, nor, to the best of the knowledge, information and belief of each of
the Company, after having made due inquiry, is there any basis for any potential
claim or challenge, and, to the best of the knowledge, information and belief of
the Company, after having made due inquiry, no person has any royalty, net
profits or other interests whatsoever in any production from any of the oil and
gas property interests comprising the Namibia Concession Working Interest;



(k)     there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Company), pending or threatened,
which may affect, without limitation, the rights of the Company to transfer any
interest in and to the oil and gas property interests comprising the Namibia
Concession Working Interest to the Purchaser on or before the Escrow Release
Date, at law or in equity, or before or by any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and, without limitation, there are no
claims or potential claims under any legislation affecting any of the oil and
gas property interests comprising the Namibia Concession Working Interest. In
addition, the Company is not now aware of any existing ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success;



--------------------------------------------------------------------------------



- 27 -



 

(l)     the Vendors and the Company have delivered to the Purchaser all
documentation in their possession or control relating to the Namibia Concession
Working Interest together with copies of all actual and pending permits, permit
applications and applications for exploration and exploitation rights respecting
any of the oil and gas property interests comprising the Namibia Concession
Working Interest;



(m)     the Company will also deliver, or caused to be delivered, to the
Purchaser as soon as conveniently possible after the Closing Date, however,
prior to the Escrow Release Date, a title opinion or opinions respecting the oil
and gas property interests comprising the Namibia Concession Working Interest,
all as addressed to the Purchaser and prepared in accordance with applicable
rules and policies, together with such other documentation as the Purchaser may
require in order to seek and obtain Regulatory Approval for each of the
transactions contemplated by this Agreement; and



(n)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.5                    Continuity of the representations, warranties and
covenants by each of the Vendors and the Company. The representations,
warranties and covenants by each of the Vendors and the Company contained in
this Article, or in any certificates or documents delivered pursuant to the
provisions of this Agreement or in connection with the transactions contemplated
hereby, will be true at and as of the Closing Date as though such
representations, warranties and covenants were made at and as of such time.
Notwithstanding any investigations or inquiries made by the Purchaser or by the
Purchaser's professional advisors prior to the Closing Date, or the waiver of
any condition by the Purchaser, the representations, warranties and covenants of
each of the Vendors and the Company contained in this Article shall survive the
Closing Date and shall continue in full force and effect for a period of one
calendar year from the Closing Date; provided, however, that the Vendors and the
Company shall not be responsible for the breach of any representation, warranty
or covenant of any of the Vendors or the Company contained herein caused by any
act or omission of the Purchaser prior to the Execution Date hereof of which the
Vendors and the Company were unaware or as a result of any action taken by the
Purchaser after the Execution Date. In the event that any of the said
representations, warranties or covenants are found by a Court of competent
jurisdiction to be incorrect and such incorrectness results in any loss or
damage sustained directly or indirectly by the Purchaser, then the Vendors
and/or the Company, as the case may be, will, in accordance with the provisions
of Article "15" hereinbelow, pay the amount of such loss or damage to the
Purchaser within 30 calendar days of receiving notice of judgment therefore;
provided that the Purchaser will not be entitled to make any claim unless the
loss or damage suffered may exceed the amount of $1,000.00.



 

Article 4
Warranties, Representations And Covenants By The Purchaser



4.1                    Warranties, representations and covenants by the
Purchaser. In order to induce each of the Vendors and the Company to enter into
and consummate this Agreement, the Purchaser hereby warrants to, represents to
and covenants with each of the Vendors and the Company, with the intent that
each of the Vendors and the Company will rely thereon in entering into this
Agreement and in concluding the transactions contemplated herein, that, to the
best of the knowledge, information and belief of the Purchaser, after having
made due inquiry (and for the purposes of the following warranties,
representations and covenants, "the Purchaser" shall mean the Purchaser and any
subsidiaries of the Purchaser, if any, as the context so requires):



--------------------------------------------------------------------------------



- 28 -



 

(a)     the Purchaser is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;



(b)     the Purchaser has the requisite power, authority and capacity to own and
use all of its respective business assets and to carry on its respective
business as presently conducted by it;



(c)     the Purchaser is qualified to do business in those jurisdictions where
it is necessary to fulfill its obligations under this Agreement, and it has the
full power and authority to enter into this Agreement and any agreement or
instrument referred to or contemplated by this Agreement;



(d)     the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on its part;



(e)     there are no other consents, approvals or conditions precedent to the
Purchaser's performance of this Agreement which have not been obtained;



(f)     this Agreement constitutes a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as enforcement may be limited by laws of general application affecting the
rights of creditors;



(g)     no proceedings are pending for, and the Purchaser is unaware of, any
basis for the institution of any proceedings leading to the dissolution or
winding up of the Purchaser or the placing of the Purchaser in bankruptcy or
subject to any other laws governing the affairs of an insolvent Company;



(h)     all issued and outstanding common shares of the Purchaser are fully paid
and non-assessable as at the Execution Date hereof;



(i)     the Purchaser is not in material default of any rules or policies of the
Commission;



(j)     all registration statements and reports filed by the Purchaser with the
Commission, and all registration statements, and reports required to be filed by
the Purchaser with the Commission, have been filed by the Purchaser under the
Exchange Act were filed in all material respects in accordance with the
requirements of the Exchange Act and the rules and regulations thereunder and no
such registration statements or reports contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;



(k)     the Purchaser will allot and/or issue the Shares on the Closing Date in
accordance with section "2.2" hereinabove as fully paid and non-assessable in
the capital of the Purchaser, free and clear of all actual or threatened liens,
charges, options, encumbrances, voting agreements, voting trusts, demands,
limitations and restrictions of any nature whatsoever, other than hold periods
or other restrictions imposed under applicable securities legislation;



--------------------------------------------------------------------------------



- 29 -



 

(l)     the Purchaser is not aware of any court order which restricts or
prevents the issuance by the Purchaser of any shares from treasury;



(m)     the Purchaser is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which it is subject or which apply to
it;



(n)     prior to the Subject Removal Date the Purchaser will have obtained all
authorizations, approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
required to be made in connection with the transactions contemplated herein, and
all such authorizations, approvals and other actions will be in full force and
effect, and all such filings will have been accepted by the appropriate
Regulatory Authorities and the Purchaser will be in compliance with, and will
have not committed any breach of, any securities laws, regulations or policies
of any Regulatory Authority to which the Purchaser may be subject;



(o)     the Purchaser will give to each of the Vendors and the Company, within
at least five business days prior to the Closing Date, by written notice,
particulars of:



(i)     each occurrence within the Purchaser's knowledge after the Execution
Date of this Agreement that, if it had occurred before the Execution Date, would
have been contrary to any of the Purchaser's representations or warranties
contained herein; and



(ii)    each occurrence or omission within the Purchaser's knowledge after the
Execution Date that constitutes a breach of any of the Purchaser's covenants
contained in this Agreement;



(p)     the shares in the capital of the Purchaser are not subject to or
affected by any actual or, to the knowledge of the Purchaser, pending or
threatened cease trading, compliance or denial of use of exemptions orders of,
or action, investigation or proceeding by or before, any securities regulatory
authority, Court, administrative agency or other tribunal;



(q)     the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)     conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Purchaser; or



(ii)    conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;



(r)     neither this Agreement nor any other document, certificate or statement
furnished to the Vendors or the Company by or on behalf of the Purchaser in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and



--------------------------------------------------------------------------------



- 30 -



 

(s)     the Purchaser is not aware of any fact or circumstance which has not
been disclosed to the Vendors or the Company which should be disclosed in order
to prevent the representations, warranties and covenants contained in this
section from being misleading or which would likely affect the decision of the
Vendors and the Company to enter into this Agreement.



4.2                    Continuity of the representations, warranties and
covenants by the Purchaser. The representations, warranties and covenants of the
Purchaser contained in this Article, or in any certificates or documents
delivered pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by either of the
Vendors or the Company, or by the Vendors' or the Company's respective
professional advisors prior to the Closing Date, or the waiver of any condition
by either of the Vendors or the Company, the representations, warranties and
covenants of the Purchaser contained in this Article shall survive the Closing
Date and shall continue in full force and effect for a period of one calendar
year from the Closing Date; provided, however, that the Purchaser shall not be
responsible for the breach of any representation, warranty or covenant of the
Purchaser contained herein caused by any act or omission of either of the
Vendors or the Company prior to the Execution Date hereof of which the Purchaser
were unaware or as a result of any action taken by either of the Vendors or the
Company after the Execution Date. In the event that any of the said
representations, warranties or covenants are found by a Court of competent
jurisdiction to be incorrect and such incorrectness results in any loss or
damage sustained directly or indirectly by either of the Vendors and/or the
Company, then the Purchaser will, in accordance with the provisions of Article
"15" hereinbelow, pay the amount of such loss or damage to either of the Vendors
and/or the Company, as the case may be, within 30 calendar days of receiving
notice of judgment therefore; provided that the Vendors and the Company will not
be entitled to make any claim unless the loss or damage suffered may exceed the
amount of $1,000.00.



 

Article 5
CONDITIONS PRECEDENT TO CLOSING



5.1                    Parties' conditions precedent. All of the rights, duties
and obligations of each of the Parties under this Agreement are subject to the
following conditions precedent for the exclusive benefit of each of the Parties
to be fulfilled in all material aspects in the reasonable opinion of each of the
Parties or to be waived by each or any of the Parties, as the case may be, as
soon as possible after the Execution Date; however, unless specifically
indicated as otherwise, not later than two calendar days prior to the Closing
Date (such date being the "Subject Removal Date"):



--------------------------------------------------------------------------------



- 31 -



 

(a)     the delivery by the Vendors and the Company to the Purchaser of written
evidence, satisfactory to the Purchaser its sole and absolute discretion, acting
reasonably, that each of the Vendors' and the Company's representations,
warranties and covenants contained in each of sections "3.1", "3.2" and "3.3"
hereinabove are true and accurate;



(b)     the specific ratification of the terms and conditions of this Agreement
by the Board of Directors of each of the Purchaser and the Company within two
calendar days of the due and complete execution of this Agreement by each of the
Parties (collectively, the "Ratification");



(c)     the completion by each of the Purchaser and the Company of an initial
due diligence and operations review of the other Party's respective businesses
and operations within 14 calendar days of the prior satisfaction of the
Ratification (collectively, the "Initial Due Diligence");



(d)     if required under applicable corporate and securities laws, the receipt
of all necessary approvals from any Regulatory Authority having jurisdiction
over the transactions contemplated by this Agreement on or before the Subject
Removal Date;



(e)     if required under applicable corporate and securities laws, shareholders
of the Purchaser and/or the Company passing an ordinary resolution or, where
required, a special resolution, approving the terms and conditions of this
Agreement and all of the transactions contemplated hereby, and the Purchaser
and/or the Company sending all required notices to the Purchaser's and/or the
Company's shareholders in connection therewith, or, in the alternative and if
allowable in accordance with applicable corporate and securities laws,
shareholders of the Purchaser and/or the Company holding over 50% of the issued
shares of the Purchaser and the Company providing written consent resolutions
evidencing their approval to the terms and conditions of this Agreement and all
of the transactions contemplated hereby together with certification of any
required notices to all shareholders of the Purchaser and/or Company of such
written consent resolutions; and



(f)     the Board of Directors of the Purchaser approving of the within issuance
by the Purchaser to the order and direction of the Vendors of all of the
referenced Shares in accordance with section "2.2" hereinabove and, in addition,
the Board of Directors of the Purchaser, if required, having also approved and
received any required notices of such other matters as may be agreed to as
between the Parties hereto prior the completion of the transactions contemplated
by this Agreement.



5.2                    Parties' waiver of conditions precedent. The conditions
precedent set forth in section "5.1" hereinabove are for the exclusive benefit
of each of the Parties and may be waived by each or any of the Parties in
writing and in whole or in part at any time; however, not later than the Subject
Removal Date.



5.3                    Vendors' and the Company's conditions precedent. The
rights, duties and obligations of each of the Vendors and the Company under this
Agreement are also subject to the following conditions precedent for the
exclusive benefit of each of the Vendors and the Company to be fulfilled in all
material aspects in the reasonable opinion of the Vendors and the Company or to
be waived by each or any of the Vendors and the Company as soon as possible
after the Execution Date, however; unless specifically indicated as otherwise,
not later than the Subject Removal Date:



(a)     the Purchaser shall have complied with all warranties, representations,
covenants and agreements herein agreed to be performed or caused to be performed
by the Purchaser on or before the Closing Date;



(b)     the Purchaser shall have complied with all applicable securities laws in
connection with the issuance of the Initial Shares and the allotment and
reservation for issuance of the balance of the Shares to the Vendors on or
before the Closing Date and effective as at the Closing Date;



--------------------------------------------------------------------------------



- 32 -



 

(c)     the Purchaser will have obtained all authorizations, approvals, or
waivers that may be necessary or desirable in connection with the transactions
contemplated in this Agreement, and other actions by, and have made all filings
with, any and all Regulatory Authorities required to be made in connection with
the transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by the Purchaser who will be in compliance with, and have not
committed any breach of, any securities laws, regulations or policies of any
Regulatory Authority to which the Purchaser may be subject;



(d)     all matters which, in the opinion of counsel for the Vendors and the
Company, are material in connection with the transactions contemplated by this
Agreement shall be subject to the favourable opinion of such counsel, and all
relevant records and information shall be supplied to such counsel for that
purpose;



(e)     no material loss or destruction of or damage to the Purchaser shall have
occurred since the Execution Date;



(f)     no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)     the purchase or transfer of any of the Purchased Shares contemplated by
this Agreement or the right of the Vendors to dispose of any of the Purchased
Shares; or



(ii)    the right of the Purchaser to conduct its operations and carry on, in
the normal course, its business and operations as it has carried on in the past;



(g)     the Purchaser will, for a period of at least five business days prior to
the Closing Date, during normal business hours:



(i)     make available for inspection by the counsel, auditors and
representatives of the Vendors and the Company, at such location as is
appropriate, all of the Purchaser's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Vendors and the Company; provided such persons do not unduly
interfere in the operations of the Purchaser;



(ii)    authorize and permit such persons at the risk and the sole cost of the
Vendors and the Company, and only if such persons do not unduly interfere in the
operations of the Purchaser, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)   require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations; and



(h)     the completion by the Vendors and the Company, and by the Vendors' and
the Company's professional advisors, of a thorough due diligence and operations
review of the business and operations of the Purchaser to the sole and absolute
satisfaction of each of the Vendors and the Company.



--------------------------------------------------------------------------------



- 33 -



 

5.4                    Vendors' and the Company's waiver of conditions
precedent. The conditions precedent set forth in section "5.3" hereinabove are
for the exclusive benefit of each of the Vendors and the Company and may be
waived by each or any of the Vendors and the Company in writing and in whole or
in part at any time after the Execution Date; however, unless specifically
indicated as otherwise, not later than the Subject Removal Date.



5.5                    Purchaser's conditions precedent. The rights, duties and
obligations of the Purchaser under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Purchaser to be
fulfilled in all material aspects in the reasonable opinion of the Purchaser or
to be waived by the Purchaser as soon as possible after the Execution Date;
however, unless specifically indicated as otherwise, not later than the Subject
Removal Date:



(a)     the Vendors and the Company shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Vendors and the Company on or before the Closing
Date;



(b)     the Vendors and the Company will have obtained all authorizations,
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Vendors and the Company who
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Vendors
or the Company may be subject;



(c)     all matters which, in the opinion of counsel for the Purchaser, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;



(d)     no material loss or destruction of or damage to the Company, any of the
Company's Assets, any of its business or the Purchased Shares shall have
occurred;



(e)     no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)     the purchase or transfer of any of the Purchased Shares contemplated by
this Agreement or the right of the Vendors to dispose of any of the Purchased
Shares; or



(ii)    the right of the Company to conduct its operations and carry on, in the
normal course, its business and operations as it has carried on in the past;



--------------------------------------------------------------------------------



- 34 -



 

(f)     the delivery to the Purchaser by the Vendors and the Company, on a
confidential basis, of all Business Documentation and including, without
limitation, the following documentation and information:



(i)     a copy of all material contracts, agreements, reports and information of
any nature respecting the Company, the Company's Assets and its business; and



(ii)    details of any lawsuits, claims or potential claims relating to either
the Company, the Company's Assets, its business or the Purchased Shares of which
either of the Vendors or the Company is aware and the Purchaser is unaware;



(g)     the Vendors and the Company will, for a period of at least five business
days prior to the Closing Date, during normal business hours:



(i)     make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;



(ii)    authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its places of business and operations to
observe the conduct of its business and operations, inspect its properties and
assets and make physical counts of its inventories, shipments and deliveries;
and



(iii)   require the Company's management personnel to respond to all reasonable
inquiries concerning its business and assets or the conduct of its business
relating to its liabilities and obligations;



(h)     the delivery to the Purchaser by the Vendors and the Company of an
opinion of the counsel for the Company, in a form satisfactory to the
Purchaser's counsel, dated as at the date of delivery, to the effect that:



(i)     the Company is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by applicable corporate laws;



(ii)    the Company has the power, authority and capacity to own and use all of
its Company's Assets and to carry on its business as presently conducted by it;



(iii)   the Company, as the legal and beneficial owners of all of the Company's
Assets, holds all of the Company's Assets free and clear of all liens, charges
and claims of others;



(iv)    the number of authorized and issued shares in the share capital of the
Company are as warranted by the Vendors and the Company, and all of such issued
shares are duly authorized, validly issued and outstanding as fully paid and
non-assessable;



--------------------------------------------------------------------------------



- 35 -



 

(v)     all necessary steps and corporate proceedings have been taken by the
Vendors and the Company to permit the Purchased Shares to be duly and validly
transferred to and registered in the name of the Purchaser as at the Closing
Date;



(vi)    based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Vendors or the Company which might
materially affect either the Company, the Company's Assets or its business or
which could result in any material liability to either of the Company, the
Company's Assets or its business; and



(vii)   as to all other legal matters of a like nature pertaining to the
Vendors, the Company, the Company Assets, its business and to the transactions
contemplated hereby as the Purchaser or the Purchaser's counsel may reasonably
require;



(i)     Hydrocarb agrees and enters into a consulting agreement with the
Purchaser in relation to the Purchaser's assumption of the Company's obligations
under the FOR to the satisfaction of the Purchaser in its sole and absolute
discretion; and



(j)     the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of both the business
and the operations of the Company together with the transferability of the
Purchased Shares as contemplated by this Agreement, to the sole and absolute
satisfaction of the Purchaser.



5.6                    Purchaser's waiver of conditions precedent. The
conditions precedent set forth in section "5.5" hereinabove are for the
exclusive benefit of the Purchaser and may be waived by the Purchaser in writing
and in whole or in part at any after the Execution Date; however, unless
specifically indicated as otherwise, not later than the Subject Removal Date.



 

Article 6
CLOSING AND EVENTS OF CLOSING



6.1                    Closing and Closing Date. The closing (the "Closing") of
the within purchase and delivery of the Purchased Shares, as contemplated in the
manner as set forth in Article "2" hereinabove, together with all of the
transactions contemplated by this Agreement, shall occur on or before 30
calendar days after the Execution Date of this Agreement as long as all of the
conditions precedent which are set out in Article "5" hereinabove have been
satisfied (the "Closing Date"), or on such earlier or later Closing Date as may
be agreed to in advance and in writing by each of the Parties, and will be
closed, in each such instance, unless otherwise agreed by the Parties in
advance, at the offices of McMillan LLP, Lawyers - Patent & Trade Mark Agents,
counsel for the Purchaser, located at 1500 Royal Centre, 1055 West Georgia
Street, Vancouver, British Columbia, Canada, V6E 4N7, at 2:00 p.m. (Vancouver
time) on the Closing Date.



6.2                    Latest Closing Date. If the Closing Date has not occurred
by August 31, 2012 this Agreement will be terminated and unenforceable unless
the Parties agree in writing to grant an extension of the Closing Date.



--------------------------------------------------------------------------------



- 36 -



 

6.3                    Documents to be delivered by the Vendors and the Company
prior to the Closing Date. Not later than five calendar days prior to the
Closing Date, and in addition to the documentation which is required by the
agreements and conditions precedent which are set forth hereinabove, the Vendors
and the Company shall also execute and deliver, or cause to be delivered, to the
Purchaser and/or the Escrow Agent, as applicable, all such other documents,
resolutions and instruments as may be necessary, in the opinion of counsel for
the Purchaser, acting reasonably, to complete all of the transactions
contemplated by this Agreement and including, without limitation, the necessary
transfer all of the Purchased Shares to the Purchaser free and clear of all
liens, charges and encumbrances, and in particular including, but not being
limited to, the following materials:



(a)     a certified copy of an ordinary resolution of the shareholders of the
Vendors and/or the Company approving the terms and conditions of this Agreement
and the transactions contemplated hereby and thereby together with certification
of any required notice to all shareholders of the Vendors and/or the Company of
such written consent resolutions;



(b)     all documentation as may be necessary and as may be required by counsel
for the Purchaser, acting reasonably, to ensure that all of the Purchased Shares
have been transferred, assigned and are registerable in the name of and for the
benefit of the Purchaser under all applicable corporate and securities laws;



(c)     certificate(s) representing the Purchased Shares registered in the name
of the Vendors duly endorsed for transfer to the Purchaser or irrevocable stock
powers transferring the Purchased Shares to the Purchaser;



(d)     a certificate representing the Purchased Shares registered in the name
of the Purchaser;



(e)     a certified copy of the resolutions of the Board of Directors of the
Company (and of the Vendors if necessary) authorizing the transfer by the
Vendors to the Purchaser of the Purchased Shares;



(f)     a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;



(h)     all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;



(i)     a certificate of an officer from the Company, dated as of the Closing
Date, acceptable in form to counsel for the Purchaser, acting reasonably,
certifying that the representations, warranties and covenants contained in each
of sections "3.1", "3.2" and "3.3" hereinabove, together with the agreements of
the Vendors and the Company contained in this Agreement, are true and correct in
all respects and will be true and correct as of the Closing Date as if made by
the Vendors and the Company on the Closing Date;



(j)     all remaining Business Documentation; and



(k)     all such other documents and instruments as the Purchaser's counsel may
reasonably require.



--------------------------------------------------------------------------------



- 37 -



 

6.4                    Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than five calendar days prior to the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Purchaser shall also
execute and deliver, or cause to be delivered, to the Company, the Transfer
Agent and/or the Escrow Agent, as applicable, all such other documents,
resolutions and instruments as are necessary, in the opinion of counsel for the
Vendors and the Company, acting reasonably, to issue to the Vendors the Shares
free and clear of all liens, charges and encumbrances, however, subject to the
normal resale provisions applicable thereto, and in particular including, but
not being limited to, the following materials:



(a)     a Closing agenda;



(b)     a certified copy of the resolutions of the directors of the Purchaser
providing for the approval of all of the transactions contemplated hereby;



(c)     share certificates, subject to the normal resale provisions applicable
thereto, representing all of the Initial Shares issued and registered in the
name or names as notified by the Vendors to the Purchaser prior to Closing in
accordance with sections "2.2" and "2.3" hereinabove, which are to be delivered
to the Escrow Agent;



(d)     written evidence of the due and complete allotment and reservation for
issuance by the Purchaser of the balance of the Shares which are to be issued
and registered in the name or names as notified by the Vendors to the Purchaser
in accordance with section "2.2" hereinabove;



(e)     all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;



(f)     a certificate of an officer of the Purchaser, dated as of the Closing
Date, acceptable in form to counsel for the Vendors and the Company, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Purchaser contained in this Agreement are true and correct and
will be true and correct as of the Closing Date as if made by the Purchaser on
the Closing Date; and



(g)     all such other documents and instruments as the Vendors' and the
Company's counsel may reasonably require.



6.5                    Conditions to Release Shares from Escrow. In order for
the Shares that are delivered to the Escrow Agent in accordance with section
"2.3" hereinabove to be released from escrow (the "Escrow Release Date") and
delivered to the Vendors in accordance with the Vendors' direction and
registration instructions delivered to the Purchaser at the time of Closing, the
following conditions must be satisfied for the exclusive benefit of the
Purchaser or to be waived by the Purchaser as soon as possible after the Closing
Date; however, unless specifically indicates as otherwise, not later than 90
calendar days after the Execution Date unless the Parties agree in writing to
grant an extension of the Escrow Release Date:



(a)     the delivery by the Vendors and the Company to the Purchaser of written
evidence, satisfactory to the Purchaser in its sole and absolute discretion,
acting reasonably:



--------------------------------------------------------------------------------



- 38 -



 

(i)     that each of the Vendors' and the Company's representations, warranties
and covenants contained in section "3.4" hereinabove are true and accurate and
including, without limitation, that the Company is the 100% legal, beneficial
and registered owner of all of the Namibia Concession Working Interest;



(ii)    that the Company holds the right to explore and develop each of the oil
and gas property interests comprising the Namibia Concession Working Interest
held by the Company;



(iii)   that each of the oil and gas property interests comprising the Namibia
Concession Working Interest are free and clear of all liens, charges and claims
of others;



(iv)    that the government of the Republic of Namibia has approved the
assignment of the Namibia Concession Working Interest to the Company;



(v)     that the Company and Hydrocarb have entered into a standard working
interest agreement which will continue to be subject to the approval government
of the Republic of Namibia which each of the Company and Hydrocarb will utilize
their reasonable commercial efforts to secure in a timely manner;



(vi)    that the Company and Hydrocarb have entered into a standard operating
agreement which will continue to be subject to the approval government of the
Republic of Namibia which each of the Company and Hydrocarb will utilize their
reasonable commercial efforts to secure in a timely manner; and



(vii)   that an executed consent from the Republic of Namibia Ministry of Mines
and Energy in the form attached hereto as Schedule "Q" has been obtained which
each of the Company and Hydrocarb will utilize their reasonable commercial
efforts to secure in a timely manner after the Effective Date hereof;



(collectively, the "Namibia Concession Working Interest Condition Precedent"
herein);



(b)     the delivery to the Purchaser by the Vendors and the Company of an
opinion of the counsel for the Company, and addressed to the Purchaser and its
counsel, in a form satisfactory to the Purchaser's counsel, acting reasonably,
dated as at the date of delivery, that:



(i)     the Company is the legal and beneficial owner of all of its Namibia
Concession Working Interest;



(ii)    the Company holds all of the Namibia Concession Working Interest free
and clear of all liens, charges and claims of others;



(iii)   the oil and gas property interests comprising the Namibia Concession
Working Interest have been duly and validly located and recorded pursuant to
applicable laws;



--------------------------------------------------------------------------------



- 39 -



 

(iv)    the Company is authorized to hold the right to explore and develop each
of the oil and gas property interests comprising the Namibia Concession Working
Interest;



(v)     all permits and licenses covering the oil and gas property interests
comprising the Namibia Concession Working Interest have been duly and validly
issued pursuant to applicable laws and are in good standing by the proper doing
and filing of assessment work and the payment of all fees, taxes and rentals in
accordance with the requirements of applicable laws and the performance of all
other action necessary in that regard;



(vi)    there are no outstanding orders or directions relating to environmental
matters requiring any work, repairs, construction or capital expenditures with
respect to any of the oil and gas property interests comprising the Namibia
Concession Working Interest; and



(vii)   there are no adverse claims or challenges against or to the ownership of
or title to any of the oil and gas property interests comprising the Namibia
Concession Working Interest or which may impede the development of the same;



(c)     the delivery to the Purchaser by the Vendors and the Company of an
opinion of the counsel for the Vendors and the Company, and addressed to the
Purchaser and its counsel, in a form satisfactory to the Purchaser's counsel,
acting reasonably, dated as at the date of delivery, and including the
following:



(i)     the due incorporation, existence and standing of each of the Company and
the Vendors and their qualification to carry on business;



(ii)    the authorized and issued capital of the Company;



(iii)   that all Purchased Shares have been duly authorized and issued and are
fully paid and non-assessable;



(iv)    all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein;



(v)     that the Purchased Shares have been duly issued to and registered in the
name of the Purchaser in compliance with all applicable corporate and securities
laws;



(vi)    the Company, as the legal and beneficial owners of all of the Company's
Assets, hold all of the Company's Assets free and clear of all liens, charges
and claims of others; and



(vii)   based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Vendors or the Company which might
materially affect either the Company, the Company's Assets or the Business or
which could result in any material liability to either of the Company, the
Company's Assets or the Business; and



--------------------------------------------------------------------------------



- 40 -



 

(d)     all such other documents and instruments as the Purchaser's counsel may
reasonably require.



 

Article 7
APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS



7.1                    Appointment of Escrow Agent. The Parties hereby
acknowledge and initially appoint McMillan LLP, Lawyers - Patent & Trade Mark
Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, Canada, V6E 4N7, counsel for the Purchaser herein, as escrow
agent (the "Escrow Agent") herein, or such other Escrow Agent as may be mutually
determined by the Parties prior to the Subject Removal Date.



7.2                    Escrow of Transfer Documents. Subject to and in
accordance with the terms and conditions hereof and the requirements of Articles
"2", "5" and "6" hereinabove, and without in any manner limiting the obligations
of each of the Parties as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties that each of the Parties will execute,
deliver, or cause to be delivered, all such documentation as may be required by
the requirements of Articles "2", "5" and "6" hereinabove (herein, collectively,
the "Transfer Documents") and deposit the same with the Escrow Agent, or with
such other mutually agreeable escrow agent, together with a copy of this
Agreement, there to be held in escrow for release by the Escrow Agent to the
Parties in accordance with the strict terms and provisions of Articles "2", "5"
and "6" hereinabove.



7.3                    Resignation of Escrow Agent. The Escrow Agent may resign
from its duties and responsibilities if it gives each of the Parties three
calendar days' written notice in advance. Upon receipt of notice of the Escrow
Agent's intention to resign, the Parties shall, within three calendar days,
select a replacement escrow agent and jointly advise the Escrow Agent in writing
to deliver the Transfer Documents to the replacement escrow agent. If the
Parties fail to agree on a replacement escrow agent within three calendar days
of such notice, the replacement escrow agent shall be selected by a Judge of the
Supreme Court of the Province of British Columbia upon application by any Party.
The Escrow Agent shall continue to be bound by this Agreement until the
replacement escrow agent has been selected and the Escrow Agent receives and
complies with the joint instructions of the Parties to deliver the Transfer
Documents to the replacement escrow agent. The Parties agree to enter into an
escrow agreement substantially in the same form of this Agreement with the
replacement escrow agent.



7.4                    Instructions to Escrow Agent. Instructions given to the
Escrow Agent pursuant to this Agreement shall be given by duly authorized
signatories of the respective Parties.



7.5                    No other duties or obligations. The Escrow Agent shall
have no duties or obligations other than those specifically set forth in this
Article.



7.6                    No obligation to take legal action. The Escrow Agent
shall not be obligated to take any legal action hereunder which might, in its
judgment, involve any expense or liability unless it shall have been furnished
with a reasonable indemnity by all of the Parties together with such other third
parties as the Escrow Agent may require in its sole and absolute discretion.



7.7                    Not bound to any other agreements. The Escrow Agent is
not bound in any way by any other contract or agreement between the Parties
whether or not it has knowledge thereof or of its terms and conditions and its
only duty, liability and responsibility shall be to hold and deal with the
Transfer Documents as herein directed.



--------------------------------------------------------------------------------



- 41 -



 

7.8                    Notice. The Escrow Agent shall be entitled to assume that
any notice and evidence received by it pursuant to these instructions from
anyone has been duly executed by the Party by whom it purports to have been
signed and that the text of any notice and evidence is accurate and the truth.
The Escrow Agent shall not be obliged to inquire into the sufficiency or
authority of the text or any signatures appearing on such notice or evidence.



7.9                    Indemnity. The Parties, jointly and severally, covenant
and agree to indemnify the Escrow Agent and to hold it harmless against any
loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



7.10                  Not required to take any action. In the event of any
disagreement between any of the Parties to these instructions or between them or
either or any of them and any other person, resulting in adverse claims or
demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act, and it shall be entitled to continue
so to refrain from acting until:



(a)     the rights of all Parties shall have been fully and finally adjudicated
by a court of competent jurisdiction; or



(b)     all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons, and it shall have been notified
thereof in writing signed by all such persons.



 

Article 8
DUE DILIGENCE INVESTIGATION



8.1                    Due diligence. Each of the Parties shall forthwith
conduct such further due diligence examination of the other Parties as it deems
appropriate.



8.2                    Confidentiality. Each Party may in a reasonable manner
carry out such investigations and due diligence as to the other Parties, at all
times subject to the confidentiality provisions of Articles "9" and "10"
hereinbelow, as each Party deems necessary. In that regard the Parties agree
that each shall have full and complete access to the other Parties' books,
records, financial statements and other documents, articles of incorporation,
by-laws, minutes of Board of Directors' meetings and its committees, investment
agreements, material contracts and as well such other documents and materials as
the Parties, or their respective solicitors, may deem reasonable and necessary
to conduct an adequate due diligence investigation of each Party, its respective
operations and financial condition prior to the Closing.



 

Article 9
NON-DISCLOSURE



9.1                    Non-disclosure. Subject to the provisions of section
"9.3" hereinbelow, the Parties, for themselves, their officers, directors,
shareholders, consultants, employees and agents, agree that they each will not
disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by any Party in
the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties' respective professional advisors.



--------------------------------------------------------------------------------



- 42 -



 

9.2                    Documentation. Any document or written material generated
by any Party in the course of, or in connection with, the due diligence
investigations conducted pursuant to this Agreement shall be marked or deemed
"Confidential" and shall be treated by each Party as a trade secret of the other
Parties. Upon termination of this Agreement prior to Closing all copies of any
and all documents obtained by any Party from any other Party herein, whether or
not marked "Confidential", shall be returned to the other Parties forthwith.



9.3                    Public announcements. Notwithstanding the provisions of
this Article, the Parties agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 

Article 10
PROPRIETARY INFORMATION AND
ADDITIONAL OBLIGATIONS OF THE PARTIES



10.1                  Confidential Information. Each Party acknowledges that any
and all information which a Party may obtain from, or have disclosed to it,
about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties, however, such consent in
respect of the reporting of factual data shall not be unreasonably withheld, and
shall not be withheld in respect of information required to be publicly
disclosed pursuant to applicable securities or corporation laws. Furthermore,
each Party undertakes not to disclose the Confidential Information to any third
party without the prior written approval of the other Parties and to ensure that
any third party to which the Confidential Information is disclosed shall execute
an agreement and undertaking on the same terms as contained herein.



10.2                  Impact of breach of confidentiality. The Parties
acknowledge that the Confidential Information is important to the respective
businesses of each of the Parties and that, in the event of disclosure of the
Confidential Information, except as authorized hereunder, the damage to each of
the Parties, or to either of them, may be irreparable. For the purposes of the
foregoing sections the Parties recognize and hereby agree that a breach by any
of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award. Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach. The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.



--------------------------------------------------------------------------------



- 43 -



 

10.3                  Compliance with applicable laws. The Parties will comply
with all United States, Canadian and foreign laws, whether federal, provincial
or state, applicable to their respective duties hereunder and, in addition,
hereby represent and warrant that any information which they may provide to any
person or Company hereunder will, to the best of their respective knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or Company.



10.4                  Opinions, reports and advice of the Vendors and the
Company. Each of the Vendors and the Company hereby acknowledges and agrees that
all written and oral opinions, reports, advice and materials provided by the
Vendors and the Company to the Purchaser in connection with purchase and sale
contemplated herein are intended solely for the Purchaser's benefit and for the
Purchaser's use only, and that any such written and oral opinions, reports,
advice and information are the exclusive property of the Purchaser. In this
regard each of the Vendors and the Company hereby covenants and agrees that the
Purchaser may utilize any such opinion, report, advice and materials for any
other purpose whatsoever and, furthermore, may reproduce, disseminate, quote
from and refer to, in whole or in part, at any time and in any manner, any such
opinion, report, advice and materials in the Purchaser's sole and absolute
discretion. Each of the Vendors and the Company further covenants and agrees
that no public references to the Purchaser, the Company or the Vendors, or
disclosure of the Vendors' role in respect of the Purchaser or the Company, be
made by the Vendors without the prior written consent of the Purchaser in each
specific instance and, furthermore, that any such written opinions, reports,
advice or materials shall, unless otherwise required by the Purchaser, be
provided by the Vendors to the Purchaser in a form and with such substance as
would be acceptable for filing with and approval by any Regulatory Authority
having jurisdiction over the affairs of the Purchaser and the Company from time
to time.



 

Article 11
ASSIGNMENT AND VARIATIONS



11.1                  Assignment. Save and except as provided herein, no Party
may sell, assign, pledge or mortgage or otherwise encumber all or any part of
its respective interest herein without the prior written consent all of the
other Parties.



11.2                  Amendment. This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties.



11.3                  Power of Attorney on behalf of the Vendors and the
Company. In order to better provide for the administration and completion of
each of the transactions which are contemplated by the terms and conditions of
this Agreement, each of the Vendors and the Company does hereby make, constitute
and appoint C.W. Navigation, Inc., or such other Vendor herein as C.W.
Navigation, Inc. may appoint in writing, and in its sole and absolute
discretion, in its time(s) of absence (the "Attorney"), as each of the Vendors'
and the Company's true and lawful Attorney for the Vendors and the Company and
in the Vendors' and in the Company's name, place and stead and for the sole
purpose and power of specifically doing all acts and executing all deeds,
resolutions, documents, matters and things and including, without limitation,
any agreement supplemental thereto, which may be necessary to be done in the
Vendors' and the Company's place and stead and in order to complete all of
transactions on the Vendors' and the Company's behalf which may be required
under the terms and conditions of this Agreement (the "Power of Attorney"). In
this regard the within Power of Attorney for each of the Vendors and the Company
shall be effective from the Execution Date of this Agreement and shall continue
in full force and effect until the earlier of either the Escrow Release Date or
the termination of the within purchase and sale.



--------------------------------------------------------------------------------



- 44 -



 

11.4                  Corrections and amendments to be made by Attorney. Without
in any manner whatsoever limiting the Power of Attorney granted to the Attorney
by each of the Vendors and the Company as set forth immediately hereinabove,
each of the Vendors and the Company hereby also specifically authorizes the
Attorney to correct any errors in, to complete any information missing from and
to make any amendments to this Agreement, together with any and all other
documents, resolutions and instruments as may be necessary, in the opinion of
Attorney, acting reasonably, to complete all of the transactions contemplated by
terms and conditions of this Agreement.



11.5                  Variation in the terms of this Agreement upon review. It
is hereby acknowledged and agreed by each of the Parties that where any
variation in the terms and/or conditions of this Agreement is reasonably
required by any of the Regulatory Authorities as a condition of their respective
Regulatory Approval to any of the terms and conditions of this Agreement, any
such reasonable variation, having first been notified to all Parties, will be
deemed to be accepted by each of the Parties and form part of the terms and
conditions of this Agreement. If any such Party, acting reasonably, deems any
such notified variation unreasonable, that Party may, in its sole and absolute
discretion, and within a period of not greater than 10 calendar days from its
original notification and at its cost, make such further applications or
submissions to the relevant Regulatory Authority as it considers necessary in
order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



 

Article 12
FORCE MAJEURE



12.1                  Events. If any Party is at any time prevented or delayed
in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



12.2                  Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "12.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.





--------------------------------------------------------------------------------



- 45 -



 

Article 13
ARBITRATION



13.1                  Matters for Arbitration. The Parties agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



13.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five calendar days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "13.3" hereinbelow.



13.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within five calendar days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Arbitration Act. Except as specifically otherwise provided in this section, the
arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairman, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, Canada, for the purpose of hearing the evidence and
representations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration Act
or this section. After hearing any evidence and representations that the Parties
may submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



13.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 14
DEFAULT AND TERMINATION



14.1                  Default. The Parties agree that if any Party is in default
with respect to any of the provisions of this Agreement (herein called the
"Defaulting Party"), the non-defaulting Parties (herein called, collectively,
the "Non-Defaulting Party") shall give notice to the Defaulting Party
designating such default, and within five calendar days after its receipt of
such notice, the Defaulting Party shall either:



(a)     cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)     give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



--------------------------------------------------------------------------------



- 46 -



 

14.2                  Arbitration. If arbitration is sought, a Party shall not
be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "13" hereinabove.



14.3                  Curing the Default. If:



(a)     the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or



(b)     arbitration is not so sought; or



(c)     the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



14.4                  Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties that this Agreement will be immediately
terminated, unless otherwise extended in accordance with section "6.2"
hereinabove, in the event that:



(a)     the entire Ratification is not received within two calendar days of the
Execution Date;



(b)     either of the Parties has not either satisfied or waived each of their
respective conditions precedent prior to the Subject Removal Date in accordance
with the provisions of Article "5" hereinabove;



(c)     either of the Parties has failed to deliver or caused to be delivered
any of their respective documents required to be delivered by Articles "5" and
"6" hereinabove prior to each of the Subject Removal Date, the Closing Date and
the Escrow Release Date in accordance with the provisions of Articles "5" and
"6";



(d)     the Closing has not occurred on or before August 31, 2012 in accordance
with section "6.2" hereinabove; or



(e)     by agreement in writing by each of the Parties;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "9" and "10" hereinabove.



 

Article 15
INDEMNIFICATION AND LEGAL PROCEEDINGS



15.1                  Indemnification. The Parties agree to indemnify and save
harmless the other Parties and including, where applicable, their respective
affiliates, directors, officers, employees and agents (each such party being an
"Indemnified Party") harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind, including any investigation expenses incurred by any Indemnified Party,
to which an Indemnified Party may become subject by reason of the terms and
conditions of this Agreement.



--------------------------------------------------------------------------------



- 47 -



 

15.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



15.3                  Claim of indemnification. The Parties agree to waive any
right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



15.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties, the Indemnified Party will give the relevant Party prompt written
notice of any such action of which the Indemnified Party has knowledge and such
Party will undertake the investigation and defense thereof on behalf of the
Indemnified Party, including the prompt Consulting of counsel acceptable to the
Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party of such Party's
obligation of indemnification hereunder unless (and only to the extent that)
such failure results in a forfeiture by any Party of substantive rights or
defenses.



15.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties and the
consent of the Indemnified Party affected, such consent not to be unreasonably
withheld.



15.6                  Legal proceedings. Notwithstanding that the relevant Party
will undertake the investigation and defense of any action, an Indemnified Party
will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:



(a)     such counsel has been authorized by the relevant Party;



(b)     the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)     the named parties to any such action include any Party and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party and the Indemnified Party; or



(d)     there are one or more legal defenses available to the Indemnified Party
which are different from or in addition to those available to any Party.



15.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by any Party on the one hand and the Indemnified Party on the other,
but also the relative fault of the Parties and other equitable considerations
which may be relevant. Notwithstanding the foregoing, the relevant Party shall
in any event contribute to the amount paid or payable by the Indemnified Party,
as a result of the loss, claim, damage, liability, cost or expense (other than a
loss, claim, damage, liability, cost or expenses, the primary cause of which is
the gross negligence or bad faith of the Indemnified Party), any excess of such
amount over the amount of the fees actually received by the Indemnified Party
hereunder.





--------------------------------------------------------------------------------



- 48 -



 

Article 16
NOTICE



16.1                  Notice. Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above. The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, or 15 calendar days in the case of an addressee with an address for
service in a country other than a country in which the Party giving the notice,
demand or other communication resides, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee.



16.2                  Change of address. Any Party may at any time and from time
to time notify the other Parties in writing of a change of address and the new
address to which notice shall be given to it thereafter until further change.



 

Article 17
GENERAL PROVISIONS



17.1                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties with respect to the subject matter of this Agreement.



17.2                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties, their respective heirs, executors,
administrators and assigns.



17.3                  Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



17.4                  Time of the essence. Time will be of the essence of this
Agreement.



17.5                  Representation and costs. It is hereby acknowledged by
each of the Parties that McMillan LLP, Lawyers - Patent & Trade Mark Agents, act
solely for the Purchaser, and, correspondingly, that each of the Vendors and the
Company have been required by each of McMillan LLP and the Purchaser to obtain
independent legal advice with respect to their respective reviews and execution
of this Agreement. In addition, it is hereby further acknowledged and agreed by
the Parties that McMillan LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to the Purchaser and/or a fiduciary duty to the same arising
from either a directorship, officership or similar relationship arising out of
the request of the Purchaser for certain of such persons to act in a similar
capacity while acting for the Purchaser as counsel. Correspondingly, and even
where, as a result of this Agreement, the consent of each Party to the role and
capacity of McMillan LLP, and its principal owners and associates, as the case
may be, is deemed to have been received, where any conflict or perceived
conflict may arise, or be seen to arise, as a result of any such capacity or
representation, each Party acknowledges and agrees to, once more, obtain
independent legal advice in respect of any such conflict or perceived conflict
and, consequent thereon, McMillan LLP, together with any such principal owners
or associates, as the case may be, shall be at liberty at any time to resign any
such position if it or any Party is in any way affected or uncomfortable with
any such capacity or representation. Each Party to this Agreement will also bear
and pay its own costs, legal and otherwise, in connection with its respective
preparation, review and execution of this Agreement and, in particular, that the
costs involved in the preparation of this Agreement, and all documentation
necessarily incidental thereto, by McMillan LLP, shall be at the cost of the
Purchaser.



--------------------------------------------------------------------------------



- 49 -



 

17.6                  Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, together with the
federal laws of Canada applicable therein.



17.7                  Further assurances. The Parties hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



17.8                  Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



17.9                  Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



17.10                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties is a party, that ruling shall not impair the operation of, or
have any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible (all of which shall remain binding on the Parties and
continue to be given full force and agreement as of the date upon which the
ruling becomes final).



17.11                Captions. The captions, section numbers, Article numbers
and Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



17.12                Counterparts. This Agreement may be signed by the Parties
in as many counterparts as may be necessary and, if required, by facsimile, each
of which so signed being deemed to be an original, and such counterparts
together shall constitute one and the same instrument and, notwithstanding the
date of execution, will be deemed to bear the Execution Date as set forth on the
front page of this Agreement.



17.13                No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
any other Party, nor create any fiduciary relationship between them for any
purpose whatsoever. No Party shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, any other party except as may
be, from time to time, agreed upon in writing between the Parties or as
otherwise expressly provided.



--------------------------------------------------------------------------------



- 50 -



 

17.14                Consents and waivers. No consent or waiver expressed or
implied by any Party in respect of any breach or default by any other Party in
the performance by such other of its obligations hereunder shall:



(a)     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)     be relied upon as a consent to or waiver of any other breach or default
of the same or any other obligation;



(c)     constitute a general waiver under this Agreement; or



(d)     eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

[Signature page to follow.]





--------------------------------------------------------------------------------



- 51 -



 

 

                      IN WITNESS WHEREOF each of the Parties have hereunto set
its seal by the hand of its duly authorized signatory as of the Execution Date
as set forth on the front page of this Agreement.



NAMIBIA EXPLORATION INC.

,
The Company herein:

By:
Name:  ______________________________
Title:    ______________________________





 

MICHAEL E. WATTS


A Vendor of the Company herein:

____________________________________





Number of Purchased Shares to sell: 225

C.W. NAVIGATION, INC.


A Vendor of the Company herein:

By:
Name:  ______________________________
Title:    ______________________________





Number of Purchased Shares to sell: 925

K.W. NAVIGATION, INC.


A Vendor of the Company herein:

By:
Name:  ______________________________
Title:    ______________________________





Number of Purchased Shares to sell: 925

K.D. NAVIGATION, INC.


A Vendor of the Company herein:

By:
Name:  ______________________________
Title:    ______________________________





Number of Purchased Shares to sell: 925

DUMA ENERGY CORP.


the Purchaser herein:

By:
Name:  ______________________________
Title:    ______________________________





 

 

__________



--------------------------------------------------------------------------------





Schedule A



 

 

                      This is Schedule "A" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Petroleum Concession Consulting Agreement



Refer to the Petroleum Concession Consulting Agreement attached hereto.

__________



 

 

 



--------------------------------------------------------------------------------



[image306.jpg]



--------------------------------------------------------------------------------



[image307.jpg]



--------------------------------------------------------------------------------





Schedule B



 

 

                      This is Schedule "B" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Farmin Opportunity Report



Refer to the Farmin Opportunity Report attached hereto

.



__________



 

 



--------------------------------------------------------------------------------



[image308.jpg]

[image309.jpg]



--------------------------------------------------------------------------------



Schedule C



 

 

                      This is Schedule "C" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Working Interest Assignment Agreement



Refer to the Working Interest Assignment Agreement attached hereto

.



__________



 

 

 



--------------------------------------------------------------------------------



[image310.jpg][image311.jpg][image312.jpg]



--------------------------------------------------------------------------------





Schedule D



 

 

                      This is Schedule "D" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Exploration License



Refer to the Exploration License attached hereto

.



__________



 

 



--------------------------------------------------------------------------------



[image313.jpg]



--------------------------------------------------------------------------------



[image314.jpg]



--------------------------------------------------------------------------------





Schedule E



 

 

                      This is Schedule "E" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Petroleum Agreement



Refer to the Petroleum Agreement attached hereto

.



__________



 

 



--------------------------------------------------------------------------------



[image315.jpg][image316.jpg][image317.jpg][image318.jpg][image319.jpg][image320.jpg][image321.jpg][image322.jpg][image323.jpg][image324.jpg][image325.jpg][image326.jpg][image327.jpg][image328.jpg][image329.jpg][image330.jpg][image331.jpg][image332.jpg][image333.jpg][image334.jpg][image335.jpg][image336.jpg][image337.jpg][image338.jpg][image339.jpg][image340.jpg][image341.jpg][image342.jpg][image343.jpg][image344.jpg][image345.jpg][image346.jpg][image347.jpg][image348.jpg][image349.jpg][image350.jpg][image351.jpg][image352.jpg][image353.jpg][image354.jpg][image355.jpg][image356.jpg][image357.jpg][image358.jpg][image359.jpg][image360.jpg][image361.jpg][image362.jpg][image363.jpg][image364.jpg][image365.jpg][image366.jpg][image367.jpg][image368.jpg][image369.jpg][image370.jpg][image371.jpg][image372.jpg][image373.jpg][image374.jpg][image375.jpg][image376.jpg][image377.jpg][image378.jpg][image379.jpg][image380.jpg][image381.jpg][image382.jpg][image383.jpg][image384.jpg][image385.jpg][image386.jpg][image387.jpg][image388.jpg][image389.jpg][image390.jpg][image391.jpg][image392.jpg][image393.jpg][image394.jpg][image395.jpg][image396.jpg][image397.jpg][image398.jpg][image399.jpg][image400.jpg][image401.jpg][image402.jpg][image403.jpg][image404.jpg][image405.jpg][image406.jpg][image407.jpg][image408.jpg][image409.jpg][image410.jpg]



--------------------------------------------------------------------------------







Schedule F



 

 

                      This is Schedule "F" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Map of Namibia Concession



Refer to the Map attached hereto

.



__________



 

 



--------------------------------------------------------------------------------



[image411.jpg]



--------------------------------------------------------------------------------





Schedule G



 

 

                      This is Schedule "G" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Purchased Shares and Vendors





Vendor



Company


Number of Purchased Shares of the Company


Michael E. Watts

Namibia Exploration Inc.

225 Purchased Shares

C.W. Navigation, Inc.

Namibia Exploration Inc.

925 Purchased Shares

K.W. Navigation, Inc.

Namibia Exploration Inc.

925 Purchased Shares

K.D. Navigation, Inc.

Namibia Exploration Inc.

925 Purchased Shares

__________



 

 



--------------------------------------------------------------------------------





Schedule H



 

 

                      This is Schedule "H" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Financial Statements



Refer to the Company's Financial Statements attached hereto

.



__________



 



--------------------------------------------------------------------------------



[image302.gif]



--------------------------------------------------------------------------------



[image303.gif]



--------------------------------------------------------------------------------



Schedule I



 

 

                      This is Schedule "I" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Intellectual Property



There are none.

__________



 

 



--------------------------------------------------------------------------------



Schedule J



 

 

                      This is Schedule "J" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Leases and Licenses



Other than as described in the Agreement, there are none.

__________



 

 



--------------------------------------------------------------------------------



Schedule K



 

 

                      This is Schedule "K" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Contracts of Employment



Other than as described in the Agreement, there are none.

__________



 

 

 



--------------------------------------------------------------------------------





Schedule L



 

 

                      This is Schedule "L" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Material Contracts



1.     Petroleum Concession Consulting Agreement between Hydrocarb Corporation
and Namibia Exploration Inc.;



2.     Farmin Opportunity Report between Hydrocarb Corporation and Namibia
Exploration Inc., dated May 14, 2012; and



3.     Working Interest Assignment Agreement between Hydrocarb Namibia Energy
Corporation and Namibia Exploration Inc., dated June 15, 2012.

__________



 



--------------------------------------------------------------------------------



Schedule M



 

 

                      This is Schedule "M" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's List of Bank Accounts, etc.



Other than as described in the Agreement, there are none.

__________



 

 

 



--------------------------------------------------------------------------------



Schedule N



 

 

                      This is Schedule "N" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Company's Liens or Encumbrances



Other than as described in the Agreement, there are none.

__________



 

 

 

 



--------------------------------------------------------------------------------



Schedule O



 

 

                      This is Schedule "O" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Pending or Threatened Actions, Suits, Investigations, etc. against Company;



Other than as described in the Agreement, there are none.

__________



 

 

 



--------------------------------------------------------------------------------





Schedule P



 

 

                      This is Schedule "P" to that certain Share Exchange
Agreement as entered into among each of the Company (Namibia Exploration Inc.),
the Vendors (the shareholders of Namibia Exploration Inc.) and the Purchaser
(Duma Energy Corp.).



 

Vendor's Certificates



Refer to the forms of Vendor's Certificates attached hereto

.



__________



 

 



--------------------------------------------------------------------------------



- 2 -



 

REGULATION S CERTIFICATE FOR NON-U.S. SHAREHOLDERS


To:     DUMA ENERGY CORP.

                      Capitalized terms used but not otherwise defined in this
Certificate shall have the meanings given to such terms in that certain Share
Exchange Agreement dated August 7, 2012 (the "Agreement") among the undersigned,
Namibia Exploration Inc. (the "Company"), the other shareholders of the Company
and Duma Energy Corp. (the "Purchaser").

                      In connection with the issuance of the Shares to the
undersigned, the undersigned hereby agrees, acknowledges, represents and
warrants that:

1.     the undersigned is not a "U.S. Person" as such term is defined by Rule
902 of Regulation S (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

2.     none of the Shares have been or will be registered under the Securities
Act, or under any state securities or "blue sky" laws of any state of the United
States, and may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S, except in
accordance with the provisions of Regulation S or pursuant to an exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act and in compliance with any and all other applicable securities
laws;

3.     offers and sales of any of the Shares shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the Securities Act or an exemption therefrom, and in
each case only in accordance with applicable state and foreign securities laws;

4.     the undersigned will not engage in any hedging transactions involving any
of the Shares unless such transactions are in compliance with the provisions of
the Securities Act and in each case only in accordance with any and all
applicable securities laws;

5.     the undersigned is acquiring the Shares for investment only and not with
a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Shares in the United States
or to U.S. Persons;

6.     the undersigned has not acquired the Shares as a result of, and will not
itself engage in, any directed selling efforts (as defined in Regulation S) in
the United States in respect of the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Shares; provided, however, that the undersigned may sell or otherwise
dispose of the Shares pursuant to registration thereof under the Securities Act
and any and all applicable securities laws or under an exemption from such
registration requirements;

7.     the statutory and regulatory basis for the exemption claimed for the sale
of the Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the Securities Act or any applicable securities laws;



--------------------------------------------------------------------------------



- 3 -

 

8.     the Purchaser has not undertaken, and will have no obligation, to
register any of the Shares under the Securities Act;

9.     the Purchaser is entitled to rely on the acknowledgements, agreements,
representations and warranties of the undersigned contained in the Agreement and
this Certificate, and the undersigned will hold harmless the Purchaser from any
loss or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the undersigned not being
true and correct;

10.     the undersigned has been advised to consult its own respective legal,
tax and other advisors with respect to the merits and risks of an investment in
the Shares and, with respect to applicable resale restrictions, is solely
responsible (and the Purchaser is not in any way responsible) for compliance
with applicable resale restrictions;

11.     the undersigned and the undersigned's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Purchaser in
connection with the acquisition of the Shares under the Agreement, and to obtain
additional information, to the extent possessed or obtainable by the Purchaser
without unreasonable effort or expense;

12.     the books and records of the Purchaser were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Shares under the Agreement have been made available for inspection by the
undersigned, the undersigned's attorney and/or advisor(s);

13.     the undersigned:

(a)     is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the undersigned is resident (the "International
Jurisdiction") which would apply to the acquisition of the Shares;

(b)     is acquiring the Shares pursuant to exemptions from prospectus or
equivalent requirements under the applicable securities laws or, if such is not
applicable, the undersigned is permitted to acquire the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

(c)     acknowledges, represents and warrants that the applicable securities
laws of the authorities in the International Jurisdiction do not require the
Purchaser to make any filings or seek any approvals of any kind whatsoever from
any securities regulator of any kind whatsoever in the International
Jurisdiction in connection with the issue and sale or resale of the Shares; and

(d)     acknowledges, represents and warrants that the acquisition of the Shares
by the undersigned does not trigger:



--------------------------------------------------------------------------------



- 4 -

 

(i)     any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction, other than the filing of a report of exempt distribution with the
relevant securities commission if the undersigned is a resident in a province or
territory in Canada; or

(ii)    any continuous disclosure reporting obligation of the Purchaser in the
International Jurisdiction; and

the undersigned will, if requested by the Purchaser, deliver to the Purchaser a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 13(c) and 13(d) above to
the satisfaction of the Purchaser, acting reasonably;

14.     the undersigned (i) is able to fend for itself in connection with the
acquisition of the Shares; (ii) has such knowledge and experience in business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Shares; and (iii) has the ability to bear the economic risks
of its prospective investment and can afford the complete loss of such
investment;

15.     the undersigned is not aware of any advertisement of any of the Shares
and is not acquiring the Shares as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

16.     except as set out in the Agreement, no person has made to the
undersigned any written or oral representations:

(a)     that any person will resell or repurchase any of the Shares;

(b)     that any person will refund the purchase price of any of the Shares;

(c)     as to the future price or value of any of the Shares; or

(d)     that any of the Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the Purchaser's shares on FINRA's Over-the-Counter Bulletin Board;

17.     the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Shares as principal for their own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Shares;

18.     neither the Commission nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Shares;

19.     the Shares are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a person in the United States; and



--------------------------------------------------------------------------------



- 5 -

 

20.     the undersigned acknowledges and agrees that the Purchaser shall refuse
to register any transfer of Shares not made in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration under the Securities Act.

                      IN WITNESS WHEREOF, I have executed this Regulation S
Certificate For Non-U.S. Shareholder.



Dated: _______________________, 2012.


X                                                                     


Signature of Vendor (if Vendor is an individual)

X                                                                     
Authorized signatory (if Vendor is not an individual)

                                                                         
Name of Vendor (please print)

                                                                         
Name of authorized signatory (if Vendor is not an individual) (please print)

                                                                     
Official capacity of authorized signatory (if Vendor is not an individual)
(please print)

For the purposes hereof:

                      A "U.S. person" is defined by Regulation S of the U.S.
Securities Act to be any person who is:

(a)     any natural person resident in the United States;

(b)     any partnership or corporation organized or incorporated under the laws
of the United States;

(c)     any estate of which any executor or administrator is a U.S. person;

(d)     any trust of which any trustee is a U.S. person;

(e)     any agency or branch of a foreign entity located in the United States;

(f)     any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

(g)     any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(h)     any partnership or corporation if:



--------------------------------------------------------------------------------



- 6 -

(i)     organized or incorporated under the laws of any foreign jurisdiction;
and

(ii)    formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors [as defined in Section 230.1(a) of the U.S.
Securities Act] who are not natural persons, estates or trusts.

__________



 

 

 



--------------------------------------------------------------------------------



- 7 -



U.S. ACCREDITED INVESTOR CERTIFICATE

To:     DUMA ENERGY CORP.

                      Capitalized terms used but not otherwise defined in this
Certificate shall have the meanings given to such terms in that certain Share
Exchange Agreement dated August 7, 2012 (the "Agreement") among the undersigned,
Namibia Exploration Inc. (the "Company"), the other shareholders of the Company,
Hydrocarb Corporation and Duma Energy Corp. (the "Purchaser").

                      In connection with the issuance of the Shares to the
undersigned, the undersigned hereby represents, warrants, covenants and
certifies that the undersigned is a U.S. Person (as such term is defined by Rule
902 of Regulation S) and is an "Accredited Investor" as defined in Rule 501(a)
of Regulation D under the Securities Act as a result of satisfying one or more
of the following categories of Accredited Investor below to which the
undersigned has affixed his/her/its initials:



______

Category 1.

A bank, as defined in Section 3(a)(2) of the United States Securities Act of
1933 (the "U.S. Securities Act"), whether acting in its individual or fiduciary
capacity; or

______

Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

______

Category 3.

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or

______

Category 4.

An insurance company as defined in Section 2(a)(13) of the U.S. Securities Act;
or

______

Category 5.

An investment company registered under the Investment Company Act of 1940; or

______

Category 6.

A business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940; or

______

Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

______

Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000; or

______

Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of US$5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or



--------------------------------------------------------------------------------



- 8 -



 

______

Category 10.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

______

Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Purchased Securities, with
total assets in excess of US$5,000,000; or

______

Category 12.

A director, executive officer or general partner of the Purchaser; or

______

Category 13.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase, exceeds US$1,000,000 (for the purposes
of calculating net worth, (i) the person's primary residence shall not be
included as an asset; (ii) indebtedness that is secured by the person's primary
residence, up to the estimated fair market value of the primary residence at the
time of this certification, shall not be included as a liability (except that if
the amount of such indebtedness outstanding at the time of this certification
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person's
primary residence in excess of the estimated fair market value of the primary
residence shall be included as a liability); or

______

Category 14.

A natural person who had an individual income in excess of US$200,000 in each
year of the two most recent years or joint income with that person's spouse in
excess of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

______

Category 15.

A trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in SEC Rule 506(b)(2)(ii); or

______

Category 16.

An entity in which each of the equity owners meets the requirements of one of
the above categories.


          Dated: ________________________, 2012.




_________________________________________
Print name of Vendor

By:______________________________________
     Signature
     ______________________________________
     Title
     ______________________________________
      (Please print name of individual whose
     signature appears above, if different from name
     of Vendor printed above)



__________



 



--------------------------------------------------------------------------------



Schedule Q



 

 

                      

______________________________________This is Schedule "Q" to that certain Share
Exchange Agreement as entered into among each of the Company (Namibia
Exploration Inc.), the Vendors (the shareholders of Namibia Exploration Inc.)
and the Purchaser (Duma Energy Corp.).





 

Form of Consent from the Republic of Namibia Ministry of Mines and Energy



Refer to the form of Consent from the Republic of Namibia Ministry of Mines and
Energy attached hereto

.





 

__________



End of Share Exchange Agreement

__________



 

 



--------------------------------------------------------------------------------



[image412.jpg]



--------------------------------------------------------------------------------

[image413.jpg]



--------------------------------------------------------------------------------



[image414.jpg]



--------------------------------------------------------------------------------



[image415.jpg]